EXHIBIT 10.2

EXECUTION COPY

LOAN AND SECURITY AGREEMENT

Dated as of December 19, 2006

among

TAXI MEDALLION LOAN TRUST II,

as Borrower,

THE PERSONS FROM TIME TO TIME

PARTY HERETO AS CONDUIT LENDERS,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS COMMITTED LENDERS,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS MANAGING AGENTS,

and

CITICORP NORTH AMERICA, INC.,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

   1

        Section 1.01

 

Certain Defined Terms

   1

        Section 1.02

 

Accounting Terms and Determinations

   25

ARTICLE II ADVANCES, NOTE AND PREPAYMENTS

   25

        Section 2.01

 

Advances Before the Term Period Commencement Date.

   25

        Section 2.02

 

Notes

   26

        Section 2.03

 

Procedure for Borrowing.

   26

        Section 2.04

 

Delivery of Medallion Loan Files

   28

        Section 2.05

 

Repayment of Advances; Interest.

   28

        Section 2.06

 

Illegality LIBO Rate Inadequate; Inability to Determine LIBO Rate.

   29

        Section 2.07

 

Determination of Borrowing Base; Mandatory Prepayments or Pledge; Rapid
Amortization Events.

   30

        Section 2.08

 

Optional Prepayments; Release of Medallion Loans upon Repayment.

   31

        Section 2.09

 

Interest Protection; Increased Capital, etc.

   32

        Section 2.10

 

Purpose of Advances

   33

        Section 2.11

 

Taxes.

   33

        Section 2.12

 

Increases and Reductions in the Commitments.

   35

        Section 2.13

 

Collection Account.

   35

        Section 2.14

 

Extension of Scheduled Termination Date

   36

        Section 2.15

 

Funding Losses

   37

        Section 2.16

 

Collateral Advance Account.

   37

ARTICLE III PAYMENTS; COMPUTATIONS; FEES

   38

ARTICLE IV COLLATERAL SECURITY

   40

        Section 4.01

 

Collateral; Security Interest.

   40

        Section 4.02

 

Further Documentation

   41

        Section 4.03

 

Changes in Locations, Name, etc

   41

        Section 4.04

 

Administrative Agent’s Appointment as Attorney-in-Fact.

   42

        Section 4.05

 

Performance of Borrower’s Obligations

   43

        Section 4.06

 

Proceeds

   44

        Section 4.07

 

Remedies

   44

        Section 4.08

 

Limitation on Duties Regarding Presentation of Collateral

   45

        Section 4.09

 

Powers Coupled with an Interest

   45

        Section 4.10

 

Release of Security Interest

   45

ARTICLE V CONDITIONS PRECEDENT

   46

        Section 5.01

 

Initial Advance

   46

        Section 5.02

 

Initial Advance, Subsequent Advances and Disbursements from the Collateral
Advance Account

   47

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

   49

        Section 6.01

 

Eligible Medallion Loans

   49

        Section 6.02

 

Existence; Qualification; No Change to Organizational Documents

   50

        Section 6.03

 

Authority and Authorization; Enforceability; Approvals; Absence of Adverse
Notice

   50

        Section 6.04

 

No Breach

   50

        Section 6.05

 

Litigation

   50

        Section 6.06

 

No Adverse Selection

   51

        Section 6.07

 

Bulk Transfer

   51

        Section 6.08

 

Indebtedness

   51

        Section 6.09

 

Borrower’s Purpose

   51

        Section 6.10

 

Adverse Orders

   51

        Section 6.11

 

Taxes

   51

        Section 6.12

 

Chief Executive Office; Jurisdiction of Organization

   51

        Section 6.13

 

Legal Name

   51

        Section 6.14

 

Solvency

   51

        Section 6.15

 

Subsidiaries

   52

        Section 6.16

 

Consideration

   52

        Section 6.17

 

True and Complete Disclosure

   52

        Section 6.18

 

Proceeds Regulations

   52

        Section 6.19

 

Adverse Agreements

   52

        Section 6.20

 

Investment Company

   52

        Section 6.21

 

No Default

   52

        Section 6.22

 

Underwriting and Servicing

   53

        Section 6.23

 

ERISA

   53

        Section 6.24

 

Sharing of Payments

   53

        Section 6.25

 

Collateral Security; Acquisition

   53

        Section 6.26

 

Subsidiary

   53

        Section 6.27

 

Subsidiaries of the Parent

   54

        Section 6.28

 

Standard Form Medallion Loan Documentation

   54

        Section 6.29

 

Anti-Terrorism Laws and Anti-Money Laundering Laws

   54

        Section 6.30

 

No Violation of Anti-Money Laundering Laws

   54

ARTICLE VII COVENANTS OF THE BORROWER

   55

        Section 7.01

 

Existence; etc.

   55

        Section 7.02

 

Special Purpose Entity.

   55

        Section 7.03

 

Accuracy of Opinions

   56

        Section 7.04

 

Prohibition on Adverse Claims

   57

        Section 7.05

 

Prohibition on Fundamental Change

   57

        Section 7.06

 

Sale or Contribution Treatment

   57

        Section 7.07

 

Prohibition on Modifications

   57

        Section 7.08

 

Amendment to Organizational Documents

   57

        Section 7.09

 

Remittance of Collections

   57

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

        Section 7.10

 

Hedging Strategy

   57  

        Section 7.11

 

Litigation

   57  

        Section 7.12

 

Notices

   58  

        Section 7.13

 

Additional Information

   58  

        Section 7.14

 

Transaction with Affiliates

   58  

        Section 7.15

 

Limitation on Liens

   59  

        Section 7.16

 

Advertising, Origination and Servicing Activities

   59  

        Section 7.17

 

Required Filings

   59  

        Section 7.18

 

Financial Statements

   59  

        Section 7.19

 

Maintenance of Insurance

   60  

        Section 7.20

 

Pricing Reports; Monthly Liquidation Reports

   60  

        Section 7.21

 

Underwriting Guidelines

   60  

        Section 7.22

 

Approved Purchase Agreement Sale or Contribution Treatment

   60  

        Section 7.23

 

Concerning Portfolio Purchases

   60  

ARTICLE VIII EVENTS OF DEFAULT

   61  

ARTICLE IX REMEDIES UPON DEFAULT

   63  

ARTICLE X MISCELLANEOUS

   63  

        Section 10.01

 

Waiver

   63  

        Section 10.02

 

Notices

   64  

        Section 10.03

 

Indemnification and Expenses.

   64  

        Section 10.04

 

Amendments, Waivers.

   65  

        Section 10.05

 

Successors and Assigns

   66  

        Section 10.06

 

Survival

   66  

        Section 10.07

 

Captions

   66  

        Section 10.08

 

Counterparts

   66  

        Section 10.09

 

Governing Law; etc.

   66  

        Section 10.10

 

Submission to Jurisdiction; Waivers

   66  

        Section 10.11

 

Waiver of Jury Trial

   67  

        Section 10.12

 

Acknowledgments

   67  

        Section 10.13

 

Assignability.

   68  

        Section 10.14

 

Alteration of Medallion Loan Documents

   70  

        Section 10.15

 

Periodic Due Diligence Review

   70  

        Section 10.16

 

Usury Savings Clause

   71  

        Section 10.17

 

No Proceedings

   71  

        Section 10.18

 

Limitation of Liability.

   71  

        Section 10.19

 

Confidentiality.

   72  

        Section 10.20

 

USA Patriot Act

   73  

        Section 10.21

 

Trust Indenture Act

   73  

ARTICLE XI THE AGENTS

   73  

        Section 11.01

 

Authorization and Action

   73  

        Section 11.02

 

Agents’ Reliance, Etc

   74

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

        Section 11.03

 

Agents and Affiliates

   74

        Section 11.04

 

Lender’s Loan Decision

   74

        Section 11.05

 

Delegation of Duties

   75

        Section 11.06

 

Indemnification

   75

        Section 11.07

 

Successor Agents

   75

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

  

Schedule 1.01

   Permitted Junior Participants

Schedule 1

   Eligibility Criteria

Schedule 2

   Lender Groups

Schedule 6.25

   Filing Jurisdictions

Schedule 6.27

   Parent Subsidiaries

Schedule 7.20

   Pricing Reports

Schedule 10.02

   Notice Addresses

EXHIBITS

  

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing Base Certificate

Exhibit C

   Form of Collection Account Control Agreement

Exhibit D

   Form of Custodial Agreement

Exhibit E

   Credit and Collection Policy

Exhibit F

   Underwriting Guidelines

Exhibit G

   Form of Compliance Certificate

Exhibit H

   Form of Notice of Borrowing and Pledge

Exhibit I

   Form of Tax Certificate

Exhibit J

   Form of Assignment and Acceptance

Exhibit K

   Forms of Approved Junior Participation Agreement

Exhibit L

   Forms of Junior Participation Supplemental Agreement

 

-v-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT, dated as of December 19, 2006 (as amended,
restated, supplemented or otherwise modified and in effect from time to time,
this “Loan Agreement”), is made by and among TAXI MEDALLION LOAN TRUST II, a
Delaware statutory trust (the “Borrower”), THE FINANCIAL INSTITUTIONS FROM TIME
TO TIME PARTY HERETO, as Conduit Lenders, THE FINANCIAL INSTITUTIONS FROM TIME
TO TIME PARTY HERETO, as Committed Lenders, THE FINANCIAL INSTITUTIONS FROM TIME
TO TIME PARTY HERETO, as Managing Agents, and CITICORP NORTH AMERICA, INC., as
Administrative Agent for the Conduit Lenders and the Committed Lenders.

RECITALS

WHEREAS, to finance the purchase of certain Medallion Loans, the Borrower may
from time to time request Advances (or, during the Term Period, disbursements
from the Collateral Advance Account) from the Lenders on the terms and
conditions of this Loan Agreement;

WHEREAS, the Conduit Lenders may, in their sole discretion, make Advances so
requested from time to time, and if a Conduit Lender in any Lender Group elects
not to make any such Advances, the Committed Lenders in such Lender Group have
agreed that they shall make such Advances, in each case subject to the terms and
conditions of this Loan Agreement; and

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each party agrees as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Loan Agreement in the singular to have the same meanings when
used in the plural and vice versa):

“Accepted Servicing Practices” shall have the meaning assigned thereto in the
Servicing Agreement.

“Adjusted LIBO Rate” means, for any Interest Period, an interest rate per annum
obtained by dividing (i) the LIBO Rate for such Interest Period by (ii) a
percentage equal to 100% minus the LIBO Rate Reserve Percentage for such
Interest Period.

“Administrative Agent” has the meaning specified in the preamble.

“Advance” shall mean the amounts advanced to the Borrower by the Lenders
pursuant to Section 2.01(a) and the amounts advanced to the Collateral Advance
Account by the Lenders pursuant to Section 2.01(b).



--------------------------------------------------------------------------------

“Advance Rate” means, in respect of any Medallion Loan as of any date of
determination, a rate equal to the difference between (i) the Credit Advance
Rate with respect to such Medallion Loan as of such date of determination and
(ii) the Interest Rate Reserve Percentage as of such date of determination.

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with respect to the Collateral, any
lien, security interest, charge, encumbrance or other right or claim in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Affected Party” means any Lender, CNAI, individually and in its capacity as
Administrative Agent, any Managing Agent, any Liquidity Provider and, with
respect to each of the foregoing, the parent company that controls such Person.

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities or interests (on a fully diluted basis) having ordinary voting power
for the directors or managing partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities or interests, by
contract, or otherwise.

“Anti-Money Laundering Laws” means the BSA and all applicable requirements of
law under 18 U.S.C. §§ 1956 and 1957.

“Anti-Terrorism Laws” means the OFAC Laws and Regulations, the Executive Orders
and the USA Patriot Act.

“Applicable Margin” has the meaning set forth in the Fee Letter.

“Approved Hedge Provider” means a hedging counterparty with the Borrower that
has been approved by the Administrative Agent, which approval shall not be
unreasonably withheld or delayed.

“Approved Hedging Agreement” means an agreement setting forth a Hedging
Arrangement that has been approved by the Administrative Agent, which approval
shall not be unreasonably withheld or delayed.

“Approved Junior Participation Agreement” shall mean a participation agreement
between Medallion Funding and a Permitted Junior Participant, substantially in
one of the forms attached hereto as Exhibit K, as amended, supplemented,
restated or otherwise modified from time to time with the consent of the
Administrative Agent in its sole and absolute discretion.

“Approved Purchase Agreement” shall mean each purchase and sale agreement for
Medallion Loans between the Borrower, as purchaser, and an Approved Seller,
together with all instruments, documents and agreements executed in connection
therewith, acceptable to the Administrative Agent in writing in its sole and
absolute discretion, as such Approved Purchase Agreement may from time to time
be amended, supplemented, restated or otherwise modified in accordance with the
terms hereof.

 

-2-



--------------------------------------------------------------------------------

“Approved Seller” shall mean any Person, other than Medallion Funding,
acceptable to the Administrative Agent in its sole and absolute discretion and
approved in writing by the Administrative Agent, as seller of Medallion Loans to
the Borrower pursuant to an Approved Purchase Agreement.

“Asset Purchase Agreement” means any asset purchase or other agreements pursuant
to which a Conduit Lender may from time to time assign part or all of the
Advances made by such Conduit Lender to a Liquidity Provider, as amended,
restated, supplemented or otherwise modified from time to time.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit J hereto.

“Available Funds” means, as of any date funds are applied pursuant to
Section 3.02 hereof to reduce amounts payable by the Borrower hereunder, (A) any
funds on deposit (including funds representing earnings of investments made from
funds in the Collection Account) in the Collection Account as of such date,
(B) any funds on deposit in the Collateral Advance Account representing earnings
of investments made from funds in the Collateral Advance Account as of such
date, (C) if the Termination Date has occurred, all other amounts in the
Collateral Advance Account as of such date, and (D) any amounts remitted by the
Borrower to the Servicer or the Administrative Agent, as applicable, to be
applied to pay amounts owing hereunder as of such date.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidation, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 30 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors or members shall vote to implement any
of the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall at all times be equal to the higher of:
(A) the Prime Rate, and (B) the Federal Funds Rate plus 0.50%.

“Base Rate Advance” has the meaning specified in Section 2.06.

“Borrower” shall have the meaning assigned to such term in the Preamble.

“Borrower Information” shall have the meaning assigned in Section 10.19.

“Borrower Representative” shall have the meaning assigned in Section 10.19.

“Borrowing Base” shall mean at any time an amount equal to the aggregate
Collateral Value of all Eligible Medallion Loans pledged to the Administrative
Agent hereunder at such time.

“Borrowing Base Certificate” shall mean a certificate, substantially in the form
of Exhibit B hereto, with appropriate insertions, showing the Borrowing Base as
of the date set forth therein, and certified as complete and correct by a
Responsible Officer of the Servicer.

“Borrowing Base Certificate Date” shall mean the fifteenth (15th) day of each
calendar month, or, if such date is not a Business Day, the next succeeding
Business Day.

“Borrowing Base Deficiency” shall have the meaning provided in Section 2.07(b)
hereof.

“Boston Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Boston, Massachusetts.

“Breakage Costs” means for any Interest Period with respect to Advance held by a
Lender (i) the amount, if any, by which the additional interest which would have
accrued during such Interest Period on the reductions of the principal balance
of such Advance relating to such Interest Period had a prepayment of principal
not occurred, exceeds (ii) the income, if any, received by the Lender which
holds such Advance from the investment of the proceeds of such reductions of
principal balance. A certificate as to the amount of any Breakage Costs
(including the computation of such amount) shall be submitted by the affected
Lender to the Borrower and shall be conclusive and binding for all purposes,
absent manifest error.

“BSA” means the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq.

“Business Day” means any day other than a Saturday, Sunday or public holiday or
the equivalent for banks in New York City, New York and, if the term “Business
Day” is used in connection with the LIBO Rate, any day on which dealings are
carried on in the London interbank market.

 

-4-



--------------------------------------------------------------------------------

“Cambridge Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Cambridge, Massachusetts.

“Chicago Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Chicago, Illinois.

“Class” shall mean the status of a Medallion Loan at any time as a Class A
Medallion Loan, Class B Medallion Loan, Class C Medallion Loan, Class D
Medallion Loan or Class E Medallion Loan.

“Class A Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is no delinquency in payment or there is a delinquency in the
payment of principal and/or interest which continues for a period of up to 30
days (without regard to any applicable grace periods).

“Class B Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is a delinquency in the payment of principal and/or interest which
continues for a period greater than and including 31 days but not in excess of
60 days (without regard to any applicable grace periods).

“Class C Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is a delinquency in the payment of principal and/or interest which
continues for a period greater than and including 61 days but not in excess of
90 days (without regard to any applicable grace periods).

“Class D Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is a delinquency in the payment of principal and/or interest which
continues for a period greater than and including 91 days but not in excess of
180 days (without regard to any applicable grace periods).

“Class E Medallion Loans” shall mean Eligible Medallion Loans in respect of
which there is a delinquency in the payment of principal and/or interest which
continues for a period greater than and including 181 days but not in excess of
360 days (without regard to any applicable grace periods).

“CLTV Rapid Amortization Event” shall have the meaning provided in
Section 2.07(c) hereof.

“CNAI” means Citicorp North America, Inc., a Delaware corporation.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall have the meaning provided in Section 4.01(b) hereof.

 

-5-



--------------------------------------------------------------------------------

“Collateral Advance Account” means the collateral deposit account established in
accordance with Section 2.16.

“Collateral Advance Account Bank” has the meaning specified in Section 2.16.

“Collateral Value” shall mean, with respect to any Eligible Medallion Loan on
any date of determination, an amount equal to the product of (a) the Advance
Rate applicable to such Eligible Medallion Loan and (b) the Net Principal
Balance of such Eligible Medallion Loan; provided, that:

(a) the following additional limitations shall apply:

(i) the aggregate Collateral Value of all Eligible Medallion Loans which consist
of New York City Medallion Loans shall be no less than 70.0% of the aggregate
Collateral Value of all Eligible Medallion Loans at such time (or such other
percentage as the Administrative Agent may consent to from time to time);

(ii) the aggregate Collateral Value of all Eligible Medallion Loans which
consist of Chicago Medallion Loans, Boston Medallion Loans, Cambridge Medallion
Loans, Newark Medallion Loans, Philadelphia Medallion Loans or Other Acceptable
Medallion Loans shall not exceed 30.00% of the aggregate Collateral Value of all
Eligible Medallion Loans at such time (or such other percentage as the
Administrative Agent may consent to from time to time);

(iii) the aggregate Collateral Value of all Eligible Medallion Loans that are
included in the Borrowing Base at any time and that are Wet Loans shall not
exceed $15,000,000;

(iv) the aggregate Collateral Value of all Eligible Medallion Loans that are
included in the Borrowing Base at any time and that are owing by any individual
Obligor and all of such Obligor’s Affiliates shall not exceed the lesser of
(A) 7.50% of the aggregate Collateral Value of all Eligible Medallion Loans at
such time and (B) $20,000,000; and

(v) the aggregate Collateral Value of all Eligible Medallion Loans that are
included in the Borrowing Base at any time and that are not Class A Medallion
Loans or Class B Medallion Loans shall not exceed 7.5% of the aggregate
Collateral Value of all Eligible Medallion Loans at such time; and

(b) the Collateral Value shall be deemed to be zero with respect to each
Medallion Loan:

(i) with respect to which the eligibility criteria set forth on Schedule 1 are
not satisfied on such date;

(ii) for which the Medallion Loan File has been released from the possession of
the Custodian under the Custodial Agreement to any Person other than the
Administrative Agent or a Person acting as the consenting bailee for the
Administrative Agent for a period of fifteen (15) or more consecutive days;

 

-6-



--------------------------------------------------------------------------------

(iii) which exceeds the limitations on Collateral Value set forth in paragraph
(a) above; or

(iv) for which the Custodian has not received the Medallion Loan File with
respect to such Medallion Loan in the time and manner set forth in Section 2.04.

“Collection Account” shall mean a segregated bank account maintained by the
Collection Account Bank, as depositary, pursuant to the Collection Account
Control Agreement, in the name of the Borrower for the benefit of the
Administrative Agent and subject to a security interest in favor of the
Administrative Agent for the benefit of the Secured Parties into which all
Collections shall be deposited by the Servicer.

“Collection Account Bank” shall mean Citibank, N.A.

“Collection Account Control Agreement” shall mean that certain Deposit Account
Control Agreement, dated as of the date hereof, by and among the Borrower, the
Administrative Agent, and the Collection Account Bank, as the same may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Collections” shall mean, collectively, all collections, payments and recoveries
on or in respect of the Medallion Loans, the Hedging Arrangements and the other
Medallion Collateral (including without limitation insurance proceeds and
proceeds of the disposition of the Medallion Loans or of assets securing or
otherwise subject to the Medallion Loans), and all proceeds of the foregoing,
including, any payments from Medallion Funding in respect of any obligation to
repurchase any Medallion Loan from the borrower in accordance with the terms of
the Purchase Agreement. For the avoidance of doubt, “Collections” shall include
all payments in respect of any Medallion Loans that are received or deemed to
have been received by the Servicer, any Related Party or any other Seller in
connection with any refinancing of or modification to such Medallion Loan.

“Combined Loan-To-Value Ratio” or “CLTV” shall have the meaning provided in
Section 2.07(c) hereof.

“Committed Lender” means, as to any Lender Group, each of the financial
institutions listed on Schedule 2 as a “Committed Lender” for such Lender Group,
together with its respective successors and permitted assigns.

“Commitment” of any Committed Lender means the Dollar amount set forth on
Schedule 2 hereto or, in the case of a Committed Lender that becomes a party to
this Loan Agreement pursuant to an Assignment and Acceptance the amount set
forth therein as such Committed Lender’s “Commitment”, in each case as such
amount may be (i) reduced or increased by any Assignment and Acceptance entered
into by such Committed Lender and the other parties thereto in accordance with
the terms hereof or (ii) increased or reduced pursuant to Section 2.12.

 

-7-



--------------------------------------------------------------------------------

“Commitment Termination Date” means the earlier of (a) December 18, 2007, as
such date may be extended pursuant to Section 2.14 hereof and (b) the
Termination Date (to the extent that the Termination Date occurs pursuant to
clauses (ii) or (iii) of the definition thereof); provided, however, that if,
and only if, the Term Period Commencement Date shall have occurred before
December 15, 2009, the Commitment Termination Date shall mean the earlier of
(i) December 15, 2009 and (ii) the Termination Date (to the extent that the
Termination Date occurs pursuant to clauses (ii) or (iii) of the definition
thereof).

“Compliance Certificate” shall mean a certificate, substantially in the form of
Exhibit G hereto, with appropriate insertions and certified as complete and
correct by a Responsible Officer of the Borrower.

“Conduit Lender” means, collectively, the Persons identified as “Conduit
Lenders” on Schedule 2 and their respective successors and permitted assigns.

“Conduit Lending Limit” means, for any Conduit Lender, the maximum principal
amount of the Advances which may be advanced by such Conduit Lender as set forth
on Schedule 2 (or on the signature pages to the Assignment and Acceptance
pursuant to which such Conduit Lender became a party hereto), subject to
assignment pursuant to Section 10.05, as such amount may be modified from time
to time by notice from the related Managing Agent to the Borrower and the
Administrative Agent.

“Corporate Medallion” shall mean a Medallion that is not an Individual
Medallion.

“CP Rate” means, with respect to any Conduit Lender for any Advance, to the
extent such Conduit Lender funds such Advance by issuing Promissory Notes, the
per annum rate equivalent to the sum of (i) the weighted average cost (as
reasonably determined by the related Managing Agent, and which shall include
(without duplication) the fees and commissions of placement agents and dealers,
incremental carrying costs incurred with respect to Promissory Notes maturing on
dates other than those on which corresponding funds are received by such Conduit
Lender, other borrowings by such Conduit Lender and any other costs associated
with the issuance of Promissory Notes) to the extent related to the issuance of
Promissory Notes that are allocated, in whole or in part, by such Conduit Lender
or its related Managing Agent to fund or maintain such Advance during such
Interest Period and (ii) 0.02%.

“Credit Advance Rate” shall mean, with respect to each Eligible Medallion Loan,
the “Credit Advance Rate” set forth in the chart below opposite the applicable
Class of such Eligible Medallion Loan:

 

Class of Medallion Loans

 

Credit Advance

Rate

 

Class A Medallion Loans

  94 %

Class B Medallion Loans

  90 %

Class C Medallion Loans

  85 %

Class D Medallion Loans

  75 %

Class E Medallion Loans

  50 %

 

-8-



--------------------------------------------------------------------------------

provided, however, that if:

(i) the Delinquency Ratio shall exceed 7.5%, or

(ii) the aggregate outstanding balance of Class D Medallion Loans and Class E
Medallion Loans exceeds the positive difference between Net Principal Balance
and the Borrowing Base; or

(iii) the Cumulative Losses for Medallion Loans shall exceed $1,000,000; or

(iv) (A) the average cost of fully liquidating a Medallion, determined as of the
last day of each month, based on the cost of liquidating Medallions during the
preceding three months (or if fewer than ten Medallions were liquidated during
such three-month period, based on the cost of liquidating the ten most recently
liquidated Medallions), exceeds 5% of the original principal balance as
determined by the Administrative Agent in its sole discretion exercised in good
faith, or (B) the average time required to fully liquidate a Medallion in a
jurisdiction, determined as of the last day of each month, based on the time of
liquidating Medallions during the preceding three months (or if fewer than ten
Medallions were liquidated during such three-month period, based on the time of
liquidating the ten most recently liquidated Medallions), exceeds the number of
days allotted per jurisdiction as set forth on Schedule 10 to the Borrowing Base
Certificate under “Cannot exceed      days” due to a change in the procedure for
liquidating Medallions by the applicable Taxi Commission, in each case as
determined by the Lender in its sole discretion exercised in good faith, in
which case the Credit Advance Rate may be reduced only with respect to Medallion
Loans secured by Medallions in the jurisdiction in which such average time to
liquidate Medallions exceeds the applicable allotted number of days,

then, in each case, the Credit Advance Rate applicable to all Eligible Loans, in
the sole and absolute discretion of the Administrative Agent, shall be reduced
by an amount of up to 2.5 percentage points.

“Credit and Collection Policy” shall mean the credit and collection policy of
Medallion Funding, as Servicer, for Medallion Loans attached hereto as Exhibit
E.

“Cumulative Losses” shall mean cumulative losses actually realized in any one
calendar year with respect to Medallion Loans from and after the time such loans
became Medallion Loans, but shall not include costs, expenses or losses
resulting from Hedging Arrangements.

“Custodial Agreement” shall mean that certain Custodial Agreement, dated as of
the date hereof, among the Borrower, the Custodian, the Servicer and the
Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time.

 

-9-



--------------------------------------------------------------------------------

“Custodian” shall mean Wells Fargo Bank, National Association, as custodian
under the Custodial Agreement, and its successors and permitted assigns
thereunder.

“Custodian Fee” shall have the meaning provided for in the Custodial Agreement.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Default Rate” shall mean, in respect of any principal of any Advance or, to the
extent permitted by law, any other amount under this Loan Agreement, the Notes
or any other Loan Document that is not paid when due to any Secured Party
(whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise), a rate per annum during the period from and including
the due date to but excluding the date on which such amount is paid in full
equal to the Base Rate plus 2.00% per annum.

“Delinquency Ratio” means, as of the last day of each month, (x) the aggregate
of the Net Principal Balance as of such date of all Medallion Loans that are not
Class A Medallion Loans or Class B Medallion Loans as of such date, divided by
(y) the aggregate of the Net Principal Balance of all Medallion Loans at such
time.

“Discount Rate” means, as of any date of determination, a per annum rate equal
to the sum of (i) the greater of (A) the Swap Rate as of such date of
determination and (B) the LIBO Rate as of such date of determination and
(ii) 1.00%.

“Discount Spread” means, as of any date of determination, an amount equal to the
difference between (i) the Discount Rate on such date of determination and
(ii) the Weighted Average APR as of such date of determination.

“Discount Spread Rapid Amortization Event” shall have the meaning provided in
Section 2.07(d) hereof.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Diligence Review” shall mean the performance by the Administrative Agent of
any or all of the reviews permitted under Section 10.15 hereof with respect to
any or all of the Medallion Loans, as desired by the Administrative Agent from
time to time.

“Effective Date” shall mean December 19, 2006.

“Eligible Institution” means a depository institution organized under the laws
of the United States of America or any state thereof or the District of Columbia
(or any domestic branch of a foreign bank authorized under any such laws),
(a) whose senior long-term unsecured debt obligations are rated at least A or
better by S&P and A2 or better by Moody’s, and (b) which has a combined capital
and surplus of at least $100,000,000.

 

-10-



--------------------------------------------------------------------------------

“Eligible Investments” means book-entry securities entered on the books of the
registrar of such securities and held in the name or on behalf of the
Administrative Agent, negotiable instruments or securities represented by
instruments in bearer or registered form (registered in the name of the
Administrative Agent or its nominee) which evidence:

(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the United States;

(b) insured demand deposits, time deposits or certificates of deposit of any
commercial bank that (i) is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated, at the time of the
investment or contractual commitment to invest therein, as described in clause
(d), (iii) is organized under the laws of the United States or any state thereof
and (iv) has combined capital and surplus of at least $500,000,000;

(c) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any bank of the type described in clause (b) above;

(d) commercial paper having, at the time of the investment or contractual
commitment to invest therein, the highest short-term rating from each of S&P and
Moody’s; or

(e) units of taxable money market funds (which may be 12b-1 funds, as
contemplated under the rules promulgated by the Securities and Exchange
Commission under the Investment Company Act of 1940), which funds have the
highest rating available for such securities from S&P and Moody’s or which have
been designated in writing by S&P and Moody’s as eligible investments.

“Eligible Medallion Loan” shall mean a Medallion Loan purchased by the Borrower
from a Seller (a) which satisfies the eligibility characteristics set forth on
Schedule 1 hereto on and as of the applicable Funding Date and which continues
to satisfy such eligibility characteristics at all times thereafter while such
Medallion Loan is included in the Borrowing Base and (b) as to which the
Administrative Agent has received evidence satisfactory to the Administrative
Agent that such Medallion Loan was acquired by each of the Seller and the
Borrower pursuant to a “true sale” transaction.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Event of Default” shall have the meaning provided in Article VIII hereof.

“Federal Funds Rate” means, with respect to any Lender for any period, a
fluctuating interest rate per annum equal (for each day during such period) to
the weighted

 

-11-



--------------------------------------------------------------------------------

average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York; or if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the applicable Managing Agent from
three federal funds brokers of recognized standing selected by it.

“Fee Letter” means (i) the Fee Letter dated the date hereof among CNAI, as a
Managing Agent, the related Lenders and the Borrower, and (ii) each other fee
letter executed in connection with this Loan Agreement, each as amended,
restated, supplemented or otherwise modified from time to time.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.

“Fixed/Floating Percentage” shall mean, as of any date of determination, an
amount equal to (i) the Net Principal Balance of all Medallion Loans, as of such
date of determination, that are Fixed Rate Medallion Loans divided by (ii) the
Net Principal Balance of all Medallion Loans, as of such date of determination.

“Fixed Rate Medallion Loan” shall mean any Medallion Loan which is subject to a
contractual rate modification or readjustment less frequently than once per
calendar month.

“Freshstart” shall mean Freshstart Venture Capital Corp., a New York
corporation.

“Funding Date” shall mean, (x) with respect to a Medallion Loan, the first date
on which an Advance (or, during the Term Period, a disbursement of funds from
the Collateral Advance Account) is made hereunder to fund the purchase of such
Medallion Loan, and (y) with respect to any Advance (or, during the Term Period,
a disbursement of funds from the Collateral Advance Account), the date on which
such Advance (or, during the Term Period, such disbursement of funds from the
Collateral Advance Account) is made.

“Funding Date Documentation” shall have the meaning assigned to such term in the
Custodial Agreement.

“Funding Documentation Receipt Date” shall have the meaning assigned to such
term in the Custodial Agreement.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over the Borrower or any of its
properties.

 

-12-



--------------------------------------------------------------------------------

“Hedge Indemnities” any amounts payable by Borrower to any Approved Hedge
Provider in respect of any indemnities under any Approved Hedging Agreement.

“Hedge Provider Scheduled Payments” means the amounts due and owing to any
Approved Hedge Provider pursuant to any Approved Hedging Agreement other than
the Hedge Breakage Costs and Hedge Indemnities.

“Hedge Provider Termination Payment” means any lump-sum amount payable to the
Approved Hedge Provider in connection with the designation of an “Early
Termination Date” as defined in the Approved Hedging Agreement.

“Hedging Arrangement” shall mean, with respect to any or all of the Medallion
Loans, any interest rate swap, cap or collar agreement, eurodollar future
contracts, repurchase agreement or other agreements or arrangements (including
any arrangement providing for the short sale of U.S. Treasury securities), and
any securities, securities accounts or securities contracts relating to the
foregoing, in each case intended to provide protection against fluctuations in
interest rates or the exchange of nominal interest obligations, either generally
or under specific contingencies, entered into by the Borrower or a designee of
the Borrower and the hedging counterparty.

“Hedging Strategy” shall mean a commercially reasonable interest rate hedging
strategy acceptable to the Administrative Agent (whose approval shall not be
unreasonably withheld or delayed) that is designed to provide protection against
fluctuations in interest rates, which strategy may from time to time include the
purchase of fixed-for-floating interest rate swaps, long-dated LIBO Rate or
interest rate caps.

“Indebtedness” shall mean, of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Person under
Financing Leases, (d) all obligations of such Person in respect of letters of
credit, acceptances or similar instruments issued or created for the account of
such Person and (e) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof.

“Indemnified Party” shall have the meaning provided in Section 10.03 hereof.

“Individual Medallion” shall mean a Medallion issued to an Obligor who is a
natural person in circumstances where such natural person is the only party who
may use such Medallion (commonly referred to as an “owner-driver medallion”).

“Interest Period” means (i) initially, the period commencing on the Effective
Date and ending on (and including) the Sunday prior to the first Weekly Payment
Date occurring after the Effective Date, and (ii) thereafter, each period
commencing on the day after the last day of the most recently ended Interest
Period and ending on (and including) the Sunday prior to the next Weekly Payment
Date following such date.

 

-13-



--------------------------------------------------------------------------------

“Interest Rate” means, with respect to any Advance for any day (i) to the extent
such Advance is funded on such day by a Conduit Lender through the issuance of
Promissory Notes, the CP Rate and (ii) otherwise, subject to Section 2.06, a
rate equal to the sum of (A) the Adjusted LIBO Rate and (B) the Applicable
Margin; provided, that at all times following the occurrence and during the
continuation of an Event of Default, the Interest Rate for each Advance shall be
the Default Rate.

“Interest Rate Reserve Percentage” means, on any date of determination, (i) if
the Discount Spread on such date of determination is less than 0.0%, 0 and
(ii) if the Discount Spread is greater than 0.0% on such date of determination,
an amount equal to the following:

WAR x FFP x DS x WAL, where:

“WAR” means the Weighted Average Credit Advance Rate as of such date of
determination

“DS” means the Discount Spread on such date of determination.

“FFP” means the Fixed/Floating Percentage on such date of determination.

“WAL” means the Weighted Average Life as of such date of determination.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“Junior Participation Medallion Loan” shall mean a Medallion Loan that is
subject to a Permitted Junior Participation Interest.

“Junior Participation Supplemental Agreement” shall mean each Junior
Participation Supplemental Agreement among the Administrative Agent, the
Borrower, Medallion Funding and a Permitted Junior Participant, substantially in
one the forms attached hereto as Exhibit L, or any other Junior Participation
Supplemental Agreement among the Administrative Agent, the Borrower, Medallion
Funding and a Permitted Junior Participant approved by the Administrative Agent
in its sole and absolute discretion, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Lender” means any Conduit Lender or Committed Lender, as applicable, and
“Lenders” means, collectively, the Conduit Lenders and the Committed Lenders.

“Lender Group” means any Managing Agent and its related Conduit Lenders and
Committed Lenders.

“Lender Group Limit” means, for any Lender Group, as of any date of
determination, on amount equal to the sum of the Commitments of the Committed
Lenders in such Lender Group as of such date of determination.

“Lender Group Percentage” means, for any Lender Group, the percentage equivalent
of a fraction (expressed out to five decimal places), the numerator of which is
the aggregate Commitments of all Committed Lenders in such Lender Group and the
denominator of which is the aggregate Commitments of all Committed Lenders.

 

-14-



--------------------------------------------------------------------------------

“Lender Representative” shall have the meaning assigned in Section 10.19.

“LIBO Rate” means, for any Interest Period, the rate determined by the related
Managing Agent by reference to the British Bankers’ Association Interest
Settlement Rate for deposits in Dollars, with a maturity comparable to such
Interest Period, appearing on page 3750 of the Telerate Service (or any such
page as may replace page 3750 on such service or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided by such service, as determined by the related Managing Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, on the second Business Day before the first day of such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” shall be the rate at which deposits in Dollars in a
principal amount of not less than $1,000,000 and for a maturity comparable to
such Interest Period are offered by the related Reference Bank in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, on the second Business Day before (and for value on) the first day
of such Interest Period.

“LIBO Rate Reserve Percentage” means, for any Interest Period in respect of
which Interest is computed by reference to the LIBO Rate, the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) (or if more than one such percentage shall be
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Liabilities is determined)
having a term equal to such Interest Period.

“LIBOR Advance” has the meaning specified in Section 2.06.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Liquidity Provider” means any of the financial institutions from time to time
party to any Asset Purchase Agreement or any liquidity loan agreement or similar
arrangement with a Conduit Lender in connection with this Loan Agreement.

“Loan Agreement” shall have the meaning assigned to such term in the Preamble.

“Loan Documents” shall mean, collectively, this Loan Agreement, the Notes, the
Collection Account Control Agreement, the Fee Letters, the Custodial Agreement,
the Servicing Agreement, the Purchase Agreement, each Junior Participation
Supplemental Agreement, each Approved Purchase Agreement, each account control
agreement entered into pursuant to Section 2.16(a) hereof and the agreements
relating to Hedging Arrangements.

 

-15-



--------------------------------------------------------------------------------

“Loan-to-Value Ratio” or “LTV” shall mean, with respect to a Medallion Loan, as
of any date of determination, the percentage equivalent of a fraction the
numerator of which is the Net Principal Balance for such Medallion Loan and the
denominator of which is the Medallion Valuation Amount for the related
Medallion.

“Majority Committed Lenders” means, at any time, Committed Lenders whose
Commitments together exceed sixty-six and two thirds percent (66.67%) of the
Maximum Committed Credit at such time.

“Managing Agent” means, as to any Conduit Lender or Committed Lender, the Person
listed on Schedule 2 as the “Managing Agent” for such Lenders, together with its
respective successors and permitted assigns.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
contracts, property, business, condition (financial or otherwise) or prospects
of the Borrower, (b) the ability of the Borrower to perform its obligations
under any of the Loan Documents to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Secured Parties under any of the Loan Documents, (e) the timely payment of the
principal of or interest on the Advances or other amounts payable in connection
therewith or (f) the Collateral.

“Maximum Committed Credit” shall mean, as of any date of determination, the sum
of the Commitments of the Committed Lenders as of such date of determination.

“Medallion” shall mean a medallion or other license issued by a Taxi Commission
which enables the holder thereof to operate a taxicab in New York City, Chicago,
Boston, Cambridge, Newark, Philadelphia or another location in which the
Administrative Agent in its sole discretion deems acceptable and approves in
writing.

“Medallion Collateral” shall mean, in respect of a Medallion Loan, the related
Medallion and any other interest in property securing such Medallion Loan.

“Medallion Funding” shall mean Medallion Funding Corp., a New York corporation,
and its successors and permitted assigns.

“Medallion Funding Intangible Assets” means all licenses, franchises, patents,
patent applications, trademarks, program rights, good will, and research and
development expense and other like intangible assets shown on the consolidated
balance sheet of Medallion Funding and its Subsidiaries.

“Medallion Funding Tangible Net Worth” means, at any date, (i) the amount which,
in conformity with GAAP, would be set forth opposite the caption “shareholder’s
equity” (or any like caption, in each case inclusive of preferred stock) on a
consolidated balance sheet of Medallion Funding and its Subsidiaries at such
date, minus (ii) the aggregate amount reflected on such balance sheet of any
Medallion Funding Intangible Assets at such date.

 

-16-



--------------------------------------------------------------------------------

“Medallion Funding Total Liabilities” shall mean, for any period, all
liabilities of the Servicer and its Subsidiaries for such period, which in
accordance with GAAP, would be classified on a balance sheet of Medallion
Funding as liabilities.

“Medallion Loan” shall mean each of the loans secured by Medallion Collateral
originated by any of (i) the Seller, (ii) an Affiliate of Medallion Funding or
(iii) a third-party originator acceptable to the Administrative Agent in its
sole and absolute discretion and approved by the Administrative Agent in
writing, and purchased by the Borrower evidenced by, among other things, a
Medallion Note and Medallion Security Agreement, that is included in any
Medallion Loan Schedule, and all rights and obligations under such loan.

“Medallion Loan Documents” shall mean, with respect to any Medallion Loan, each
of the documents referred to in Section 2 of the Custodial Agreement (regardless
of whether such document has been delivered to the Custodian under the Custodial
Agreement).

“Medallion Loan File” shall mean, with respect to any Medallion Loan, all
Medallion Loan Documents related to such Medallion Loan.

“Medallion Loan Schedule” shall have the meaning assigned to such term in the
Custodial Agreement.

“Medallion Note” shall mean the original executed promissory note or other
evidence of indebtedness of an Obligor with respect to a Medallion Loan.

“Medallion Security Agreement” shall mean a security agreement between a Seller
and an Obligor under a Medallion Note pursuant to which the Obligor grants such
Seller a security interest in the underlying Medallion and any other Medallion
Collateral.

“Medallion Valuation Amount” shall mean, as of any date of determination:

(i) in the case of a Medallion issued by the Taxi Commission for New York City,
the lesser of (a) (1) for an Individual Medallion, the prior month’s average of
monthly sales prices for sales of Individual Medallions, as reported by such
Taxi Commission, and (2) for a Corporate Medallion, the prior month’s average of
monthly sales prices for sales of Corporate Medallions, as reported by such Taxi
Commission, (b) (1) for an Individual Medallion, the average of monthly sales
prices for sales of Individual Medallions, as required to be reported pursuant
to Section 7.20 of this Loan Agreement, and (2) for a Corporate Medallion, the
average of monthly sales prices for sales of Corporate Medallions, as required
to be reported pursuant to Section 7.20 of this Loan Agreement, and (c) the
Medallion Valuation Amount as determined pursuant to the Underwriting
Guidelines; or

(ii) in the case of a Medallion issued by any Taxi Commission other than the
Taxi Commission for New York City, the lesser of (a) the prior month’s average
of monthly sales prices for sales of Medallions, based on a letter from counsel
where such Taxi Commission is located, (b) the average of monthly or quarterly
sales prices for sales of Medallions, as required to be reported pursuant to
Section 7.20 of this Loan Agreement, and (c) the Medallion Valuation Amount as
determined pursuant to the Underwriting Guidelines;

 

-17-



--------------------------------------------------------------------------------

provided that (x) in the event a Taxi Commission no longer reports average sales
prices of Medallions as proscribed in clauses (i) or (ii) above or (y) in the
case of the determination of the Medallion Valuation Amount by an Other
Acceptable Taxi Commission, the Medallion Valuation Amount shall be determined
by the Administrative Agent pursuant to a methodology established by the
Administrative Agent in its sole discretion exercised in good faith, notice of
which methodology shall be given to the Borrower and the Servicer in writing.

“MF Chicago” shall mean Medallion Funding Chicago Corp., a Delaware corporation.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Net Principal Balance” shall mean, with respect to a Medallion Loan, the unpaid
principal balance of a Medallion Loan less the principal amount of any Permitted
Junior Participation Interest in such Medallion Loan.

“New York City Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of New York, New York.

“Newark Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Newark, New Jersey.

“Non-Excluded Taxes” shall have the meaning provided in Section 2.11 hereof.

“Non-US Person” shall have the meaning provided in Section 2.11 hereof.

“Note” shall have the meaning assigned to such term in Section 2.02 hereof.

“Notice of Borrowing and Pledge” means a Notice of Borrowing and Pledge
substantially in the form of Exhibit H hereto.

“Obligor” shall mean the Person obligated to make payments under a Medallion
Loan.

“Official Body” means any Governmental Authority or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic.

“Operating Account” shall have the meaning assigned in Section 3.01.

“Other Acceptable Medallion Loan” shall mean a Medallion Loan issued by an Other
Acceptable Taxi Commission.

 

-18-



--------------------------------------------------------------------------------

“Other Acceptable Taxi Commission” shall mean an agency, commission, regulatory
body or other municipal instrumentality of a jurisdiction approved by the
Administrative Agent in its sole and absolute discretion.

“Parent” shall mean Medallion Financial Corp., a Delaware corporation, a
“regulated investment company” within the meaning of the Code and a closed-end
management investment company registered under the Investment Company Act and
its permitted successors hereunder.

“Partial Payment Date” shall have the meaning provided in Section 2.08(a)
hereof.

“Permitted Junior Participant” shall mean (a) a lender, financial institution or
other Person listed on Schedule 1.01 hereto or another lender, financial
institution or other Person acceptable to the Administrative Agent in its sole
and absolute discretion, in each case that is not an Affiliate of the Borrower,
that purchases participations in medallion loans, (b) an Affiliate of the
Borrower that is a bankruptcy remote entity and is listed on Schedule 1.01
hereto (and whose bankruptcy remoteness has been established to the satisfaction
of the Administrative Agent in its sole and absolute discretion, including,
without limitation, by delivery of a legal opinion of counsel to the Borrower
relating to the issues of substantive consolidation and true sale, in form and
substance satisfactory to the Administrative Agent) or another Affiliate of the
Borrower that is a bankruptcy remote entity that is acceptable to the
Administrative Agent in its sole and absolute discretion hereto (and whose
bankruptcy remoteness has been established to the satisfaction of the
Administrative Agent in its sole and absolute discretion, including, without
limitation, by delivery of a legal opinion of counsel to the Borrower relating
to the issues of substantive consolidation and true sale, in form and substance
satisfactory to the Administrative Agent), and (c) Freshstart.

“Permitted Junior Participation Interest” shall mean a participation interest in
a Medallion Loan that (i) is subordinated in right of payment to the rights of
the Borrower and is evidenced by an Approved Junior Participation Agreement or
another agreement in form and substance acceptable to the Administrative Agent
in its sole and absolute discretion, (ii) is subject to a Junior Participation
Supplemental Agreement, and (iii) is held by a Permitted Junior Participant;
provided, however, that that neither Parent nor any Affiliate of Parent shall
have, individually or collectively, a participation interest of more than 10% in
any Medallion Loan.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association, government (or any agency, instrumentality or political subdivision
thereof) or any other entity of whatever nature.

“Philadelphia Medallion Loan” shall mean a Medallion Loan secured by Medallion
Collateral that includes a Medallion issued by the Taxi Commission for the City
of Philadelphia, Pennsylvania.

 

-19-



--------------------------------------------------------------------------------

“Prime Rate” means, with respect to any Lender Group, the rate of interest
announced publicly by the related Reference Bank from time to time as its prime
or base rate (such rate not necessarily being the lowest or best rate charged by
such Reference Bank).

“Promissory Notes” means the commercial paper notes issued by a Conduit Lender.

“Pro Rata Share” means, at any time for any Committed Lender in any Lender
Group, (a) the Commitment of such Committed Lender at such time divided by the
Lender Group Limit of such Committed Lender’s Lender Group at such time, and
(b) after the Commitments of all the Committed Lenders in such Lender Group have
been terminated, the outstanding principal amount of the Advances funded by such
Committed Lender at such time divided by the outstanding principal amount of the
Advances funded by all the Committed Lenders in such Lender Group at such time.

“Product Information” shall have the meaning assigned in Section 10.19.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Agreement” means that certain Loan Sale and Contribution Agreement,
dated as of the date hereof, between Medallion Funding, as Seller, and the
Borrower, as purchaser, together with all instruments, documents and agreements
executed in connection therewith, as such Purchase Agreement may from time to
time be amended, supplemented, restated or otherwise modified from time to time
with the prior written consent for the Administrative Agent.

“Rapid Amortization Event” shall mean a CLTV Rapid Amortization Event or a
Discount Spread Rapid Amortization Event.

“Reconciliation” shall have the meaning set forth in the Servicing Agreement.

“Reference Bank” means, with respect to any Lender Group, the financial
institution identified as the Reference Bank for such Lender Group on Schedule 2
or such other financial institution as shall be specified by the Managing Agent
for such Lender Group in a written notice to the Borrower.

“Related Parties” means the Borrower, Medallion Funding, Freshstart and
Medallion Capital, Inc.

“Release Price” shall mean, with respect to a Medallion Loan, the Administrative
Agent’s security interest in which is to be released in connection with the
repayment of an Advance pursuant to Section 2.08(b), an amount equal to the
Collateral Value of such Medallion Loan as of the date of such repayment plus
all accrued but unpaid interest thereon.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

-20-



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, vice president, treasurer or secretary or, with respect to financial
matters, the chief financial officer, chief accounting officer, president, vice
president, treasurer or secretary of such Person; provided, that in the event
any such officer is unavailable at any time he or she is required to take any
action hereunder, Responsible Officer shall mean any officer authorized to act
on such officer’s behalf as demonstrated to the Administrative Agent to its
reasonable satisfaction.

“S&P” means Standard and Poor’s, a division of The McGraw-Hill Companies, Inc.,
and its successors.

“Secured Obligations” shall mean the unpaid principal amount of, and interest on
the Advances, and all other obligations and liabilities of the Borrower to the
Secured Parties, the Approved Hedge Provider or any Affiliate of any Secured
Party that is a hedging counterparty under a Hedging Arrangement or any
Indemnified Party, (including, but not limited to, fees, expenses and
indemnification payments owed to the Custodian under Sections 8 and 15 of the
Custodial Agreement) whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of or in connection with this Loan Agreement, the Notes, any other Loan Document
and any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, the Managing Agents and
the Lenders or otherwise). For purposes hereof, “interest” shall include,
without limitation, interest accruing after the maturity of the Advances and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding.

“Secured Parties” means, collectively, the Lenders, each Managing Agent, the
Administrative Agent, the Affected Parties, the Approved Hedge Provider and each
other Indemnified Party.

“Seller” shall mean (a) Medallion Funding, in its capacity as Seller under the
Purchase Agreement, or (b) an Approved Seller.

“Servicer” shall mean Medallion Funding, in its capacity as servicer under the
Servicing Agreement, or such other servicer as shall be acceptable to the
Administrative Agent in its sole discretion.

“Servicer Default” shall have the meaning provided for in the Servicing
Agreement.

“Servicing Agreement” shall mean that certain Servicing Agreement, dated as of
the date hereof, among the Borrower, the Administrative Agent and the Servicer
for the servicing of Medallion Loans, as the same may be amended, supplemented,
restated or otherwise modified from time to time with the prior written consent
of the Administrative Agent.

 

-21-



--------------------------------------------------------------------------------

“Servicing Fee” shall have the meaning provided for in the Servicing Agreement.

“Servicing Records” means all servicing records relating to the Collateral,
including but not limited to any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of Medallion Loans.

“Servicing Report” shall have then meaning provided in the Servicing Agreement.

“Standard Form Medallion Loan Documentation” means the forms of Medallion Loan
Documents utilized by a Seller to originate Medallion Loans.

“Subsidiary” shall mean, with respect to any Person, any other Person of which
at least a majority of the securities or other ownership interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, trust or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership, trust or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Swap Rate” means the rate for interest rate swaps, as reported daily on the
internet by the Federal Reserve Bank in the H. 15 Selected interest Rates
(Daily), interpolated by the Borrower to match by the Weighted Average Life.

“Taxes” shall have the meaning provided in Section 2.11 hereof.

“Taxi Commission” shall mean (i) in the case of the City of New York, New York,
the New York City Taxicab and Limousine Commission, (ii) in the case of the City
of Boston, Massachusetts, the Boston Police Department, (iii) in the case of the
City of Chicago, Illinois, the Commissioner of the Department of Consumer
Services, Public Vehicles Operations Division for Chicago, Illinois, (iv) in the
case of the City of Cambridge, Massachusetts, the City of Cambridge, Hackney
Carriage Division, (v) in the case of the City of Newark, New Jersey, the
Division of Taxicabs, Newark Police Department, (vi) in the case of the City of
Philadelphia, Pennsylvania, the Pennsylvania Public Utilities Commission, or
(vii) any Other Acceptable Taxi Commission, and, in each case, any successor
agency, commission, regulatory body or other municipal instrumentality charged
with responsibility for licensing taxicabs in the applicable municipality.

“Term Period” means the period commencing on the Term Period Commencement Date
and ending on the earlier of (i) the Termination Date and (ii) December 15,
2009.

 

-22-



--------------------------------------------------------------------------------

“Term Period Commencement Date” means the same day as the day set forth in
clause (a) of the definition of Commitment Termination Date (without giving
effect to the final proviso at the end of such definition); provided, that, the
Term Period Commencement Date shall not occur hereunder if an Event of Default
has occurred and is continuing as of the same day as the day set forth in clause
(a) of the definition of Commitment Termination Date (without giving effect to
the final proviso at the end of such definition).

“Term Period Outstandings” means aggregate principal amount of Advances
outstanding on the day prior to the Term Period Commencement Date plus the
aggregate net disbursements from the Collateral Advance Account to the Borrower
during the Term Period.

“Termination Date” shall mean the earliest of (i) the Commitment Termination
Date, (ii) the Business Day designated by the Borrower in writing to the
Administrative Agent, the Managing Agents and the Lenders upon five (5) Business
Days’ written notice, and (iii) the date on which an Event of Default occurs,
or, in either case, such earlier date on which this Loan Agreement shall
terminate in accordance with the provisions hereof or by operation of law.

“Termination Event” has the meaning set forth in the Purchase Agreement.

“Transaction” shall have the meaning assigned in Section 10.19.

“Underwriting Guidelines” shall mean (i) in the case of Medallion Loans sold by
Medallion Funding, as Seller, to the Borrower, the underwriting guidelines of
Medallion Funding for Medallion Loans, attached hereto as Exhibit F), or (ii) in
the case of Medallion Loans sold by an Approved Seller to the Borrower, the
underwriting guidelines of such Approved Seller for Medallion Loans delivered to
the Administrative Agent and approved by the Administrative Agent in writing in
the Administrative Agent’s sole and absolute discretion.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest or the renewal or enforcement thereof in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“US Person” shall have the meaning provided in Section 2.11 hereof.

“Weekly Collection Period” has the meaning specified in the Servicing Agreement.

“Weekly Payment Date” means the second Business Day of each calendar week for
the Weekly Collection Period ending on the preceding Friday.

“Weekly Principal Payment” means, in respect of any Weekly Collection Period, an
amount equal to the product of (a) the “Borrowing Base Advance Rate” specified
in the most recently delivered Borrowing Base Certificate and (b) the aggregate
Collections in respect of principal payments on the Medallion Loans received by
the Servicer during such Weekly Collection Period.

 

-23-



--------------------------------------------------------------------------------

“Weekly Report Date” means, in respect of any Weekly Payment Date, the Business
Day immediately preceding such Weekly Payment Date.

“Weighted Average APR” means, as of any date of determination, the sum of the
APR Weights for all Fixed Rate Medallion Loans that are Eligible Medallion Loans
as of such date of determination, where:

“APR Weight” means, for any Fixed Rate Medallion Loan that is an Eligible
Medallion Loan on any date of determination, a fraction, the numerator of which
is equal to the product of (1) the Net Principal Balance of such Fixed Rate
Medallion Loan that is an Eligible Medallion Loan as of such date of
determination and (2) the interest rate applicable to such Fixed Rate Medallion
Loan that is an Eligible Medallion Loan as of such date of determination and the
denominator of which is equal to the Net Principal Balance of all Fixed Rate
Medallion Loans that are Eligible Medallion Loans as of such date of
determination.

“Weighted Average Credit Advance Rate” means, as of any date of determination,
the sum of the Credit Advance Rate Weights for all Eligible Medallion Loans as
of such date of determination, where:

“Credit Advance Rate Weight” means, for any Eligible Medallion Loan on any date
of determination, a fraction, the numerator of which is equal to the product of
(1) the Net Principal Balance of such Eligible Medallion Loan as of such date of
determination and (2) the Credit Advance Rate with respect to such Eligible
Medallion Loan as of such date of determination and the denominator of which is
equal to the Net Principal Balance of all Eligible Medallion Loans as of such
date of determination.

“Weighted Average Life” means, (i) initially, 2.5 years and (ii) thereafter,
with respect to any calendar month of the Borrower, an amount equal to (A) the
sum of the Loan Weights for all Eligible Medallion Loans, as of the last day of
the calendar month most recently ended divided by (B) twelve where:

“Loan Weight” means, for any Eligible Medallion Loan on any date of
determination, a fraction, the numerator of which is equal to the product of
(1) the Net Principal Balance of such Eligible Medallion Loan as of such date of
determination and (2) the remaining months until the maturity of such Medallion
Loan and the denominator of which is equal to the Net Principal Balance of all
Eligible Medallion Loans as of such date of determination.

“Wet Loan” means, as of any date of determination, a Medallion Loan (i) that was
executed no more than ten (10) Business Days prior to such date of determination
and in respect of which the Administrative Agent has received a Wet Loan
Schedule in accordance in the terms of the Servicing Agreement and (ii) in
respect of which the Administrative Agent has not yet received a “Trust Receipt”
(as defined in the Custodial Agreement) for such Medallion Loan in accordance
with the terms of the Custodial Agreement.

 

-24-



--------------------------------------------------------------------------------

Section 1.02 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Administrative Agent and the Managing Agents
hereunder shall be prepared, in accordance with GAAP.

ARTICLE II

ADVANCES, NOTE AND PREPAYMENTS

Section 2.01 Advances Before the Term Period Commencement Date.

(a) On the terms and subject to the conditions hereof, on the Effective Date,
and thereafter from time to time prior to (i) the Commitment Termination Date
and (ii) the Term Period Commencement Date, the Conduit Lenders may in their
sole discretion, and each Committed Lender shall, if the Conduit Lender in any
Committed Lender’s Lender Group elects not to, make Advances to the Borrower in
an amount, for each Lender Group, equal to such Lender Group’s Lender Group
Percentage of the amount requested by the Borrower pursuant to Section 2.03;
provided that no Lender shall make any such Advance if, after giving effect to
such Advance:

(i) the aggregate outstanding principal balance of the Advances funded by such
Lender hereunder shall exceed its Conduit Lending Limit (in the case of a
Conduit Lender) or Commitment (in the case of a Committed Lender);

(ii) the aggregate outstanding principal balance of the Advances shall exceed
the Maximum Committed Credit;

(iii) the aggregate outstanding principal balance of the Advances funded by the
Lenders in any Lender Group shall exceed the Lender Group Limit for such Lender
Group; and

(iv) the aggregate outstanding principal balance of the Advances shall exceed
the Borrowing Base.

(b) Advances on the Term Period Commencement Date.

(i) On the Term Period Commencement Date, each Committed Lender shall, and each
Committed Lender severally agrees to, make an Advance in Dollars into the
Collateral Advance Account in an amount equal to the excess of (i) such
Committed Lender’s Commitment over (ii) the sum of (A) the unpaid principal
amount of Advances held by such Committed Lender on such date and (B) the
product of (1) such Committed Lender’s Pro Rata Share and (2) the principal
amount of all Advances held by the Conduit Lender as of such date of
determination.

(ii) On the Term Period Commencement Date, each Committed Lender shall, and each
Committed Lender severally agrees to, purchase from its related Conduit Lender,
such Committed Lender’s Pro Rata Share of all of the Advances then held by

 

-25-



--------------------------------------------------------------------------------

such Conduit Lender plus accrued and unpaid interest thereon. On the Term Period
Commencement Date, each Conduit Lender shall, and each Conduit Lender severally
agrees to sell to its related Committed Lenders, each such Committed Lender’s
Pro Rata Share of all of the Advances then held by such Conduit Lender plus
accrued and unpaid interest thereon. The purchases and sales described in the
immediately preceding sentence shall be made without any representations or
warranties by any purchasing Committed Lender or selling Conduit Lender.

(iii) For the avoidance of doubt, on each day during the Term Period, the
aggregate outstanding balance of the Advances shall be deemed to be equal to
Maximum Committed Credit.

(c) Minimum Amounts; etc. If there is more than one Committed Lender in a Lender
Group, each such Committed Lender shall lend its Pro Rata Share of such Lender
Group’s Lender Group Percentage of each requested Advance, to the extent such
Advance is not made by the related Conduit Lender. Each Advance, other than the
Advance to be made on the Term Period Commencement Date in accordance with
Section 2.01(b), shall be in a minimum principal amount equal to $250,000 and in
integral multiples of $250,000 in excess thereof. Subject to Section 2.08(a)
hereof, the Borrower may borrow, prepay and reborrow the Advances hereunder.

Section 2.02 Notes. The Advances shall be evidenced by promissory notes (as from
time to time supplemented, extended, amended or replaced, the “Notes”),
substantially in the form set forth in Exhibit A, with appropriate insertions,
dated the Effective Date, payable to the order of each Managing Agent, for the
benefit of the Lenders in such Managing Agent’s Lender Group, in the maximum
principal amount of such Managing Agent’s Lender Group Limit (or, if less, in
the aggregate unpaid principal amount of all of the Advances) on the Termination
Date or such other date as is specified herein. Each Managing Agent shall record
in its records, or at its option on the schedule attached to the Notes, the date
and amount of each Advance made hereunder, the interest rate with respect
thereto, each repayment thereof, and the other information provided for thereon.
The aggregate unpaid principal amount so recorded shall be rebuttable
presumptive evidence of the principal amount owing and unpaid on the Notes. The
failure so to record any such information or any error in so recording any such
information shall not, however, limit or otherwise affect the actual obligations
of Borrower hereunder or under the Notes to repay the principal amount of all
Advances, together with all interest accruing thereon, as set forth in this Loan
Agreement.

Section 2.03 Procedure for Borrowing.

(a) The Borrower may request an Advance (or, during the Term Period, a
disbursement of funds from the Collateral Advance Account) hereunder, on any
Business Day during the period from and including the Effective Date to but
excluding the Termination Date, by delivering to the Administrative Agent and
each Managing Agent, with a copy to the Custodian, a Notice of Borrowing and
Pledge, appropriately completed and executed by a Responsible Officer of the
Borrower, which Notice of Borrowing and Pledge must be received by the
Administrative Agent and each Managing Agent, with a copy to the Custodian,
prior to 3:00 p.m., New York City time, one (1) Business Day prior to the
requested Funding Date;

 

-26-



--------------------------------------------------------------------------------

provided, that the Borrower shall not request more than two Advances (or, during
the Term Period, a disbursement of funds from the Collateral Advance Account)
for any calendar week. Such Notice of Borrowing and Pledge shall (i) attach a
schedule identifying the Eligible Medallion Loans that the Borrower proposes to
pledge to the Administrative Agent and to be included in the Borrowing Base in
connection with such Advance (or, during the Term Period, such disbursement of
funds from the Collateral Advance Account), (ii) contain the amount of the
Advance (or, during the Term Period, the disbursement of funds from the
Collateral Advance Account) requested to be made on such Funding Date,
(iii) specify the requested Funding Date, (iv) include certification from a
Responsible Officer of the Borrower (A) as to the satisfaction of all of the
matters referred to in Sections 5.02 (a), (b) and (c) hereof, (B) that, as of
the requested Funding Date with respect to each Eligible Medallion Loan listed
in the Notice of Borrowing and Pledge after giving effect to the requested
increase (1) the Custodian shall have (A) received the Medallion Loan File with
respect to each such Eligible Medallion Loan and (B) sent a “Trust Receipt” (as
defined in the Custodial Agreement) to the Administrative Agent for each such
Eligible Medallion Loan included in the calculation of the Borrowing Base, or
(2) such Eligible Medallion Loan is a Wet Loan and the Borrower has acquired
such Wet Loan, (v) attach a “Wet Loan Schedule” (as defined in the Servicing
Agreement) as of the requested Funding Date, and (vi) contain (by attachment)
such other information reasonably requested by the Administrative Agent, the
Managing Agents or the Lenders from time to time.

(b) Conduit Lender Acceptance or Rejection.

(i) If a Conduit Lender shall receive a Notice of Borrowing and Pledge from its
related Managing Agent, such Conduit Lender shall instruct its related Managing
Agent to accept or reject such request by no later than the close of business on
the Business Day of the applicable Notice of Borrowing and Pledge. If a Conduit
Lender rejects a Notice of Borrowing and Pledge, the related Managing Agent
shall promptly notify the Borrower and the related Committed Lenders of such
rejection. At no time will a Conduit Lender be obligated to make Advances
hereunder regardless of any notice given or not given pursuant to this Section.

(ii) It is expected that the Conduit Lenders will (but there will be no
obligation to) accept requests to make Advances in the ordinary of course of
business and will fund such Advances substantially through the issuance of
Promissory Notes.

(c) Committed Lender’s Commitment.

(i) If a Conduit Lender rejects a Notice of Borrowing and Pledge, any Advance
requested by the Borrower in such Notice of Borrowing and Pledge that would
otherwise be made by such Conduit Lender shall be made by the related Committed
Lenders in its Lender Group on a pro rata basis in accordance with their
respective Pro Rata Shares of such Advance.

(ii) The obligations of any Committed Lender to make Advances hereunder are
several from the obligations of any other Committed Lenders (whether or not in
the same Lender Group). The failure of any Committed Lender to make Loans
hereunder shall not release the obligations of any other Committed Lender
(whether or not in the same Lender Group) to make Advances hereunder, but no
Committed Lender shall be responsible for the failure of any other Committed
Lender to make any Advance hereunder.

 

-27-



--------------------------------------------------------------------------------

(iii) Notwithstanding anything herein to the contrary, a Committed Lender shall
not be obligated to fund any Advance at any time on or after the Termination
Date or if, after giving effect to such Advance, the aggregate outstanding
Advances funded by such Committed Lender hereunder would exceed an amount equal
to (i) such Committed Lender’s Commitment less (ii) such Committed Lender’s
ratable share of the aggregate outstanding principal balance of the Advances
held by the Conduit Lender(s) in such Committed Lender’s Lender Group.

(d) Disbursement of Funds.

(i) On each Funding Date before the Term Period Commencement Date, each
applicable Lender shall remit its share of the aggregate amount of the Advances
requested by the Borrower to the account of its related Managing Agent specified
therefor to such Lender by wire transfer of same day funds. Upon receipt of such
funds, each Managing Agent shall remit such funds by wire transfer of same day
funds to the account of the Borrower specified in the related Notice of
Borrowing and Pledge to the extent it has received such funds from the Lenders
in its Lender Group.

(ii) Notwithstanding anything to the contrary in this Article II, during the
Term Period, upon fulfillment of the applicable conditions set forth in the
final sentence of Section 2.03(a), the Administrative Agent shall wire (or
otherwise transfer in immediately available funds) on the applicable Funding
Date to the Borrower by remitting to the Borrower such requested disbursement
from the Collateral Advance Account solely out of the funds available therefor
in the Collateral Advance Account. No disbursement from the Collateral Advance
Account shall be made to the Borrower to the extent that, after giving effect to
such disbursement, the Term Period Outstandings would exceed the Borrowing Base.

Section 2.04 Delivery of Medallion Loan Files. With respect to any Medallion
Loan, the Borrower shall deliver to the Custodian the related Medallion Loan
File in the manner set forth in Section 2 of the Custodial Agreement.

Section 2.05 Repayment of Advances; Interest.

(a) The Borrower hereby promises to repay in full on the Termination Date the
aggregate outstanding principal amount of the Advances.

(b) The Borrower hereby promises to pay the fees payable under each Fee Letter
on the dates specified in each such Fee Letter.

(c) The Borrower hereby promises to pay to the Managing Agents for the benefit
of the Lenders in such Managing Agent’s Lender Group interest on the unpaid
principal amount of each Advance for the period from and including the Funding
Date of such Advance to but excluding the date such Advance shall be paid in
full, at a rate per annum for each day during

 

-28-



--------------------------------------------------------------------------------

each Interest Period equal to the Interest Rate applicable to such Advance;
calculated such that interest shall accrue each day on the outstanding principal
amount of all Advances as of 12:00 noon, New York City time, on such day.
Notwithstanding the foregoing, the Borrower hereby promises to pay interest at
the Default Rate on any principal of any Advance and on any other amount payable
by the Borrower hereunder or under the other Loan Documents that shall not be
paid in full when due (whether at stated maturity, by acceleration or by
mandatory prepayment or otherwise) for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued
interest on each Advance shall be payable on each Weekly Payment Date and the
Termination Date. Notwithstanding the foregoing, interest accruing at the
Default Rate shall be payable to the Managing Agents, for the benefit of the
Lenders in its Lender Group, on demand. On the Business Day immediately
preceding each Weekly Payment Date, each Managing Agent shall calculate the
aggregate amount of interest for the Lenders in such Managing Agent’s Lender
Group with respect to the then most recently ended Interest Period and shall
notify Borrower of (i) such aggregate amount and (ii) the applicable Interest
Rates used in the calculation of such aggregate amount.

(d) Interest on the Advances shall be computed on the basis of a 360-day year
for the actual days elapsed (including the first day but excluding the last day)
occurring in the period for which payable. The Administrative Agent shall as
soon as practicable notify the Borrower of each determination of a Adjusted LIBO
Rate. Any change in the interest rate on an Advance resulting from a change in
the eurocurrency reserve requirements shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower of the
effective date and the amount of each such change in interest rate.

(e) Each determination of an interest rate by any Lender or Managing Agent
pursuant to any provision of this Loan Agreement shall be conclusive and binding
on the Borrower in the absence of manifest error. Each Lender or Managing Agent
shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by such Lender or Managing Agent in determining any
interest rate pursuant to Section 2.05.

(f) Unless otherwise specified herein, all amounts to be paid or deposited by
the Borrower hereunder shall be paid or deposited no later than 12:00 noon (New
York City time) on the day when due in same day funds to any account specified
in writing to the Borrower by the Administrative Agent, any Managing Agent or
any Lender, as applicable.

(g) All amounts to be paid hereunder shall be paid in Dollars.

Section 2.06 Illegality LIBO Rate Inadequate; Inability to Determine LIBO Rate.

(a) Notwithstanding any other provision of this Loan Agreement, if the adoption
of or any change in any law or in the interpretation or application thereof by
any relevant Governmental Authority shall make it unlawful for any Lender, in
its reasonable determination, to fund or maintain Advances for which Interest is
calculated by reference to the LIBO Rate (each a “LIBOR Advances”) as
contemplated by this Loan Agreement or to obtain in the interbank eurodollar
market the funds with which to make or maintain any such LIBOR

 

-29-



--------------------------------------------------------------------------------

Advance, such Lender shall promptly notify the Administrative Agent, its
Managing Agent and the Borrower thereof whereupon, until such Lender notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist, (i) the obligation of such Lender to fund or
maintain LIBOR Advances shall forthwith be suspended, (ii) such Lender’s then
outstanding LIBOR Advances, if any, shall be converted into Advances that accrue
Interest based on the Base Rate (each a “Base Rate Advances”) and (iii) if any
Notice of Borrowing and Pledge requests a LIBOR Advance, the portion of such
Advance to be funded by such Lender shall be made as a Base Rate Advance.

(b) If (i) any Lender reasonably determines that the rate at which deposits of
Dollars are being offered to such Lender in the London interbank market does not
accurately reflect the cost to such Lender of funding or maintaining LIBOR
Advances or (ii) the related Lender is unable, after reasonable attempts, to
obtain Dollars in the London interbank market to fund or maintain such Interest
Period, then such Lender shall give notice thereof to the Borrower, its Managing
Agent and the Administrative Agent by telephone or telecopy as promptly as
practicable thereafter and, until such Lender notifies the Borrower, its
Managing Agent and the Administrative Agent that the circumstances giving rise
to such suspension no longer exist, (A) the obligations of the such Lender to
make LIBOR Advances or to continue or convert outstanding Advances as or into
LIBOR Advances shall be suspended, (B) each outstanding LIBOR Advances funded by
such Lender shall be converted into a Base Rate Advance on the last day of the
Interest Period applicable thereto, and (C) if any Notice of Borrowing and
Pledge requests a LIBOR Advance, the portion of such Advance to be funded by
such Lender shall be made as a Base Rate Advance.

Section 2.07 Determination of Borrowing Base; Mandatory Prepayments or Pledge;
Rapid Amortization Events.

(a) On or before each Borrowing Base Certificate Date, the Borrower shall cause
the Servicer to deliver to the Administrative Agent and each Managing Agent a
Borrowing Base Certificate as of the last day of such prior month, certified as
complete and correct by a Responsible Officer of the Servicer. Notwithstanding
the foregoing, any calculations set forth in any Borrowing Base Certificate
which require the LIBO Rate or Swap Rate in the determination thereof shall be
determined based upon the LIBO Rate and Swap Rate in effect on the first day of
the Interest Period during which such Borrowing Base Certificate is required to
be delivered hereunder.

(b) If at any time the aggregate outstanding principal amount of Advances (or,
during the Term Period, the Term Period Outstandings) exceeds the Borrowing
Base, including, without limitation, as the result of any Medallion Loan ceasing
to be an Eligible Medallion Loan (a “Borrowing Base Deficiency”) the Borrower
shall no later than 12:00 (noon) New York City time on the second (2nd) Business
Day immediately succeeding the discovery of such Borrowing Base Deficiency
(i) prepay the outstanding principal amount of Advances (or, during the Term
Period, the Term Period Outstandings) in part or in whole, together with accrued
and unpaid interest on, and other costs relating to such prepayment under this
Loan Agreement payable by the Borrower with respect to, the principal amount
prepaid, or (ii) pledge additional Eligible Medallion Loans to the
Administrative Agent, such that after giving effect to such prepayment or pledge
the aggregate outstanding principal amount of the Advances (or, during the Term
Period, the Term Period Outstandings) does not exceed the Borrowing Base.

 

-30-



--------------------------------------------------------------------------------

(c) If at any time, the Weighted Average Loan-To-Value Ratio (as defined below)
multiplied by the then-applicable Credit Advance Rate for Class A Medallion
Loans (the “Combined Loan-To-Value Ratio”) exceeds 80% (a “CLTV Rapid
Amortization Event”), the Servicer or the Borrower shall so notify the
Administrative Agent and each Managing Agent immediately following the discovery
of such CLTV Rapid Amortization Event. From and after the occurrence of a CLTV
Rapid Amortization Event, the Administrative Agent may, by notice to the
Borrower and the Servicer, direct that all Collections be applied to the payment
of accrued but unpaid interest on the Advances (or, during the Term Period, the
Term Period Outstandings) and the repayment of principal of the Advances (or,
during the Term Period, the Term Period Outstandings) until, after giving effect
to such repayments and any change in the Weighted Average Loan-to-Value Ratio
(including as a result of the pledge of additional Eligible Medallion Loans to
the Lender), the Combined Loan-to-Value Ratio is 75% or lower. The “Weighted
Average Loan-To-Value Ratio” shall be computed as the decimal equivalent of a
fraction by multiplying the Net Principal Balance and accrued interest of each
Medallion Loan by the Loan-To-Value Ratio of such Medallion Loan, and dividing
the sum of such numbers by the total outstanding principal and accrued interest
on all Medallion Loans.

(d) If the two month rolling average Discount Spread reported in any Borrowing
Base Certificate shall exceed 2.5% (a “Discount Spread Rapid Amortization
Event”), the Servicer or the Borrower shall so notify the Administrative Agent
and each Managing Agent immediately following the discovery of such Discount
Spread Rapid Amortization Event. From and after the occurrence of any Discount
Spread Rapid Amortization Event, the Administrative Agent may, by notice to the
Borrower and the Servicer, direct that all Collections be applied to the payment
of accrued but unpaid interest on the Advances (or, during the Term Period, the
Term Period Outstandings) and the repayment of principal of the Advances (or,
during the Term Period, the Term Period Outstandings). Any Discount Spread Rapid
Amortization Event shall continue until the two month rolling average Discount
Spread reported in any Borrowing Base Certificate delivered after the occurrence
of such Discount Spread Rapid Amortization Event shall be 1.0% or less.

Section 2.08 Optional Prepayments; Release of Medallion Loans upon Repayment.

(a) Subject to Section 2.15 hereto, the Borrower may prepay, in whole or in
part, Advances at any time without premium or penalty. Any amounts prepaid shall
be applied to repay the outstanding principal amount of any Advances until paid
in full and shall be accompanied by repayment of accrued and unpaid interest on
the amount. Amounts repaid may be reborrowed in accordance with the terms of
this Loan Agreement. If the Borrower intends to prepay an Advance in whole or in
part from any source, the Borrower shall give one (1) Business Day’s prior
written notice thereof to the Administrative Agent and each Managing Agent,
specifying the date (such date, a “Partial Payment Date”) and amount of
prepayment, together with any amounts payable pursuant to Section 2.15
hereunder. If such notice is given, the amount specified in such notice shall be
due and payable on the date specified therein. Partial prepayments shall be in
an aggregate principal amount of at least $500,000 or a whole multiple in excess
thereof and shall be applied ratably among the Lenders to reduce the principal
amount of the Advances held by the Lenders.

 

-31-



--------------------------------------------------------------------------------

(b) With respect to any Advance, the Borrower may obtain the release of the
Administrative Agent’s security interest in one or more Medallion Loans securing
such Advance, pursuant to Section 4.10, by (i) transferring to the
Administrative Agent the Release Price therefor on the date of such repayment or
(ii) pledging to the Administrative Agent for the benefit of the Secured Parties
additional Eligible Medallion Loans having a Collateral Value at least equal to
the Collateral Value of the Medallion Loan(s) to be released; provided, however,
that a release pursuant to this Section 2.08(b) shall be available only if,
after giving effect thereto (including the application of the proceeds thereof
or the grant of the security interest in the additional Eligible Medallion
Loans), there shall not exist a Default or Rapid Amortization Event. Any amounts
received by the Administrative Agent pursuant to this Section 2.08(a) shall be
distributed by the Administrative Agent to the Managing Agents based upon each
Managing Agent’s Lender Group Percentage. Any amounts distributed to any
Managing Agent shall be distributed by such Managing Agent to the Lenders in
such Managing Agent’s Lender Group to reduce the outstanding principal balance
of the Advances.

Section 2.09 Interest Protection; Increased Capital, etc.

(a) Interest Protection.

(i) If due to either: (a) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation by any Governmental Authority of any law or
regulation (other than laws or regulations relating to taxes) after the date
hereof or (b) the compliance by any Lender or any Liquidity Provider with any
directive or request from any central bank or other Governmental Authority
(whether or not having the force of law) imposed after the date hereof,
(1) there shall be an increase in the cost to such Lender or such Liquidity
Provider of funding or maintaining any Advance which accrues interest based upon
the Adjusted LIBO Rate hereunder or of extending a commitment in respect thereof
which such Lender deems to be material, or (2) such Lender or such Liquidity
Provider shall be required to make a payment calculated by reference to any
Advance which accrues interest at the Adjusted LIBO Rate or the CP Rate funded
by it or Interest received by it, then the Borrower shall, from time to time,
within thirty (30) days after demand by the related Managing Agent, pay such
Managing Agent for the account of such Lender or such Liquidity Provider (as a
third party beneficiary, in the case of any Affected Party other than one of the
Lenders), that portion of such increased costs incurred, amounts not received or
required payment made or to be made, which such Managing Agent reasonably
determines is attributable to funding and maintaining, or extending a commitment
to fund, any Advance which accrues interest based upon the Adjusted LIBO Rate
hereunder or pursuant to any Asset Purchase Agreement or similar liquidity
facility.

(ii) Each Managing Agent will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle any Lender or related Liquidity Provider in its
Lender Group to compensation pursuant to Section 2.09(a)(i). In determining the
amount of such

 

-32-



--------------------------------------------------------------------------------

compensation, such Lender may use any reasonable averaging and attribution
methods. The applicable Lender or Liquidity Provider (or such party’s related
Managing Agent) shall submit to the Borrower a certificate describing such
increased costs incurred, amounts not received or receivable or required payment
made or to be made, which certificate shall be conclusive in the absence of
manifest error.

(b) Increased Capital.

(i) If either (i) the introduction of or any change in or in the interpretation
by any Official Body of any law or regulation or (ii) compliance by any Affected
Party with any directive or request from any central bank or other Official Body
(whether or not having the force of law) imposed after the date hereof affects
or would affect the amount of capital required or expected to be maintained by
such Affected Party or such Affected Party reasonably determines that the amount
of such capital is increased by or based upon the existence of any Lender’s
agreement to make or maintain Loans hereunder and other similar agreements or
facilities and such event would have the effect of reducing the rate of return
on capital of such Affected Party by an amount deemed by such Affected Party to
be material, then, within thirty (30) days after demand by such Affected Party
or the related Managing Agent, the Borrower shall pay to such Affected Party (as
a third party beneficiary, in the case of any Affected Party other than one of
the Lenders) or the related Managing Agent for the account of such Affected
Party from time to time, as specified by such Affected Party or such Managing
Agent, additional amounts sufficient to compensate such Affected Party in light
of such circumstances, to the extent that such Affected Party or such Managing
Agent on behalf of such Affected Party reasonably determines such increase in
capital to be attributable to the existence of the applicable Lender’s
agreements hereunder.

(ii) Each Managing Agent will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle any Lender or Affected Party in its Lender Group
to compensation pursuant to Section 2.09. In determining the amount of such
compensation, such Lender or Affected Party may use any reasonable averaging and
attribution methods. The applicable Lender or Affected Party (or such party’s
related Managing Agent) shall submit to the Borrower a certificate describing
such compensation, which certificate shall be conclusive in the absence of
manifest error.

Section 2.10 Purpose of Advances. The Advances may only be used by the Borrower
to purchase additional Medallion Loans that are pledged to the Administrative
Agent on behalf of the Secured Parties.

Section 2.11 Taxes.

(a) All payments made by the Borrower under this Loan Agreement and the Notes
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority
(collectively, “Taxes”), unless required by law. If the Borrower

 

-33-



--------------------------------------------------------------------------------

shall be required under any applicable Requirement of Law to deduct or withhold
any Taxes from or in respect of any sum payable under or in respect of this Loan
Agreement to the Lenders, (i) the Borrower shall make all such deductions and
withholdings in respect of Taxes, (ii) the Borrower shall pay the full amount
deducted or withheld in respect of Taxes to the relevant taxation authority or
other Governmental Authority in accordance with the applicable Requirement of
Law, and (iii) the sum payable by the Borrower shall be increased as may be
necessary so that after the Borrower has made all required deductions and
withholdings such Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made in respect of
Non-Excluded Taxes. For purposes of this Loan Agreement “Non-Excluded Taxes” are
Taxes other than, in the case of each Lender, Taxes that are measured by or
imposed on its overall net income (and franchise taxes imposed in lieu thereof)
by the state or foreign jurisdiction under the laws of which such Lender is
organized or of its Applicable Lending Office, or any political subdivision
thereof, unless such Taxes are imposed as a result of such Lender or such Agent
having executed, delivered or performed its obligations or received payments
under, or enforced, this Loan Agreement or any of the other Transaction
Documents (in which case such Taxes will be treated as Non-Excluded Taxes).

(b) The Borrower shall not be required to increase any amounts payable under
Section 2.11(a) to any Lender that is not organized under the laws of the United
States of America or a state thereof if any Lender fails to comply with the
requirements of clause (c) of this Section. Whenever any Non-Excluded Taxes are
payable by the Borrower, as promptly as possible thereafter the Borrower shall
send to the Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes when due to the appropriate taxing authority or
fails to remit to the applicable Lender the required receipts or other required
documentary evidence, the Borrower shall indemnify such Lender for any
incremental taxes, interest or penalties that may become payable by such Lender
as a result of any such failure. The agreements in this Section shall survive
the termination of this Loan Agreement and the payment of the Advances and all
other amounts payable hereunder.

(c) If any Lender (or transferee that acquires a interest hereunder in
accordance with Section 10.14 hereof) is not a United States Person (as such
term is defined in Section 7701(a)(30) of the Code (a “US Person”)) for United
States federal income tax purposes (a “Non-US Lender”), such Non-US Lender shall
deliver or caused to be delivered to the Borrower and the Servicer the following
properly completed and duly executed documents:

(1) two complete and executed (x) U.S. Internal Revenue Forms W-8BEN (or any
successor form thereto) with respect to an income tax treaty providing for a
zero rate of withholding tax on interest, or (y) U.S. Internal Revenue Service
Forms W-8ECI (or any successor form thereto); or

(2) two complete and executed U.S. Internal Revenue Service Forms W-8BEN (or any
successor form thereto), including all appropriate attachments, documenting the
status of such Lender (or transferee) as a Non-U.S. Lender and (y) a Certificate
in the form of Exhibit I hereto.

 

-34-



--------------------------------------------------------------------------------

Such documents shall be delivered by each Lender (or transferee) on or before
the date it becomes a party to this Loan Agreement (or, in the case of a
transferee or assignee that is a participation holder, on or before the date
such participation holder becomes a transferee hereunder) and on or before the
date, if any, such Lender (or transferee) changes its applicable lending office
by designating a different lending office. In addition, each Lender (or
transferee) shall deliver or cause to be delivered such forms and/or
certificates promptly upon or before the expiration, obsolescence or invalidity
of any document previously delivered by such Lender (or transferee).
Notwithstanding any other provision of this Section 2.11(c), a Lender (or
transferee) shall not be required to deliver any document pursuant to this
Section 2.11(c) that such Lender (or Transferee) is not legally able to deliver;
provided, however, that if the Lender (or transferee) is not legally able to
deliver such documents on or prior to the date specified in the second preceding
sentence, the Borrower shall not be required to increase any amounts payable
under Section 2.11(a) to such Lender (or transferee).

Section 2.12 Increases and Reductions in the Commitments.

(a) The Borrower may, from time to time upon at least three (3) Business Days’
prior written notice to each Managing Agent, elect to reduce the Commitments of
the Committed Lenders in whole or in part, provided that after giving effect to
any such reduction and any principal payments on such date pursuant to
Section 2.08 hereof, the aggregate principal balance of the Advances shall not
exceed the Maximum Committed Credit. Any such reduction shall be in a minimum
amount of $5,000,000 and in integral multiples of $1,000,000 in excess thereof.
Any such reduction shall, (i) reduce each Lender Group Limit (and the
corresponding Conduit Lending Limit(s)) hereunder ratably in accordance with
their respective Lender Group Percentages and (ii) reduce each Committed
Lender’s Commitment ratably within its Lender Group in accordance with each
Committed Lender’s Pro Rata Share. Once the Commitments are reduced pursuant to
this Section 2.12(a), they may not subsequently be reinstated without the
consent of each Committed Lender.

(b) From time to time, the Borrower may request that the Lenders consent to
increases in the Maximum Committed Credit in an amount equal to or greater than
$50,000,000 by providing a written request therefor at least thirty (30) days’
prior to the proposed date of such increase to the Lenders. None of the Lenders
shall be obligated in any manner to approve any such increase and any such
increase shall be subject to such terms and conditions as are acceptable to each
of the Lenders agreeing to increase its Commitment (in the case of any Committed
Lender) or Conduit Lending Limit (in the case of any Conduit Lender).
Notwithstanding the foregoing, the Maximum Committed Credit shall not be
increased above $500,000,000 pursuant to this Section 2.12(b). For the avoidance
of doubt, more than one increase in the Maximum Committed Credit may be
consummated pursuant to this Section 2.12(b) from and after the date hereof.

Section 2.13 Collection Account.

(a) The Borrower shall establish, on or prior to the Effective Date, the
Collection Account in the name of the Borrower for the benefit of the
Administrative Agent for the benefit of the Secured Parties at the Collection
Account Bank. The Collection Account shall be subject to the Collection Account
Control Agreement and a security interest in favor of the

 

-35-



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Secured Parties. Pursuant to, and in
accordance with the Collection Account Control Agreement, funds on deposit in
the Collection Account shall be invested by the Collection Account Bank in
interest bearing demand cash accounts with the Collateral Account Bank, in the
name of the Administrative Agent for the benefit of the Secured Parties.

(b) Each of the parties hereto hereby agrees that upon the occurrence and during
the continuation of a Default, the Administrative Agent may give notice (i) to
the Collection Account Bank that it is exercising its rights under the
Collection Account Control Agreement, and (ii) to the Obligors, directing them
to make payments on the Medallion Loans to a Person other than the Servicer,
including an account, other than the Collection Account, over which the
Administrative Agent or its designee shall have exclusive dominion and control.

(c) The Borrower may not withdraw any amounts from the Collection Account except
in accordance with Article III hereof and as otherwise specifically permitted in
the Loan Documents.

Section 2.14 Extension of Scheduled Termination Date.

(a) The Borrower may, no more frequently than once each year by delivering
written notice to the Managing Agents, request the Lenders to extend the
Commitment Termination Date for a period of up to an additional 364 days past
the then applicable Commitment Termination Date, with such extension to become
effective as of the date one or more Committed Lenders having Commitments equal
to 100% of the Maximum Committed Credit shall in their sole discretion consent
to such extension. Any such request shall be subject to the following
conditions: (i) at no time will any Commitment have a term of more than 364 days
and, if any such request would result in a term of more than 364 days, such
request shall be deemed to have been made for such number of days so that, after
giving effect to such extension on the date requested, such term will not exceed
364 days, (ii) none of the Lenders will have any obligation to extend any
Commitment, and (iii) any request for such extension shall be made not more than
45 nor less than 30 days prior to the then current Commitment Termination Date.
The Managing Agent for each applicable Committed Lender will respond to any such
request within thirty (30) days but in any event no earlier than thirty
(30) days prior to the then current Commitment Termination Date, provided, that
any Managing Agent’s failure to respond within such period shall be deemed to be
a rejection of the requested extension.

(b) If any Committed Lender (other than Citibank, N.A. or any Affiliate thereof)
does not consent to any extension of the Commitment Termination Date requested
by the Borrower pursuant to Section 2.14(a) hereof, the Borrower may, upon
notice to such Committed Lender, such Committed Lender’s Managing Agent and the
Administrative Agent, require such Committed Lender to assign and delegate,
without recourse all its interests, rights and obligations under this Loan
Agreement to an assignee that shall assume such obligations (which assignee may
be another Committed Lender, if a Committed Lender accepts such assignment);
provided that (i) such Committed Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (ii) such assignment shall
be subject to the prior written consent of the Administrative Agent, such
consent not to be unreasonably withheld.

 

-36-



--------------------------------------------------------------------------------

(c) If any Committed Lender (other than Citibank, N.A. or any Affiliate thereof)
does not consent to any extension of the Commitment Termination Date requested
by the Borrower pursuant to Section 2.14(a) hereof, the Borrower may, upon
notice to such Committed Lender, such Committed Lender’s Managing Agent and the
Administrative Agent, (i) repay all Secured Obligations owing to such Committed
Lender, (ii) repay such Committed Lender’s Pro Rata Share of all Advances held
by such Committed Lender’s related Conduit Lender, (iii) reduce the Maximum
Committed Credit by an amount equal to such Committed Lender’s Commitment and
(iv) reduce such Committed Lender’s related Conduit Lender’s Conduit Lending
Limit by an amount equal to such Committed Lender’s Commitment. From and after
any repayment and corresponding reduction in the Maximum Committed Credit as
contemplated by the foregoing sentence, such non-extending Committed Lender
shall cease to be a Lender hereunder.

Section 2.15 Funding Losses. In the event that any Liquidity Provider or any
Lender shall incur any loss, expense or Breakage Costs (including, without
limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Liquidity Provider or
Lender in order to fund or maintain any Advances or interest therein) as a
result of any Advances not being made in accordance with a request therefor
under Section 2.03, then, upon demand from the related Managing Agent to
Borrower, Borrower shall pay to such Managing Agent for the account of such
Liquidity Provider or Lender, the amount of such loss, expense or Breakage
Costs. Such written notice shall, in the absence of manifest error, be
conclusive and binding upon Borrower. This covenant shall survive the
termination of this Loan Agreement and the payment of the Advances and all other
amounts payable hereunder.

Section 2.16 Collateral Advance Account.

(a) On or prior to the Term Period Commencement Date, the Borrower, for the
benefit of the Secured Parties, shall establish and maintain or cause to be
established and maintained in the name of the Administrative Agent with an
Eligible Institution (which shall initially be the Administrative Agent or an
Affiliate of the Administrative Agent) an account (such account being the
“Collateral Advance Account” and such institution holding such account being the
“Collateral Advance Account Bank”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Secured Parties
and entitled “Citicorp North America, Inc., as Administrative Agent — Collateral
Advance Account for the Taxi Medallion Loan Trust II Loan and Security
Agreement.” The Collateral Advance Account shall be under the sole dominion and
control of the Administrative Agent for the benefit of the Secured Parties
pursuant to an account control agreement in form and substance acceptable to the
Administrative Agent, and neither the Borrower, nor any Person claiming by,
through or under the Borrower, shall have any right, title or interest in, or
any right to withdraw any amount from, the Collateral Advance Account.

(b) Funds on deposit in the Collateral Advance Account shall, at the written
direction of the Borrower, be invested by the Collateral Advance Account Bank in
Eligible

 

-37-



--------------------------------------------------------------------------------

Investments as instructed by the Borrower in writing (which may be a standing
instruction). All such Eligible Investments shall be held in the Collateral
Advance Account by the Administrative Agent for the benefit of the
Administrative Agent for the ratable benefit of the Committed Lenders. Such
funds shall be invested in Eligible Investments that will mature so that funds
will be available in amounts sufficient for the Administrative Agent to make
each distribution as and when required under the terms of this Loan Agreement.

(c) If, at any time, the institution with which the Collateral Advance Account
is maintained ceases to be an Eligible Institution, (A) the Administrative
Agent, upon obtaining actual knowledge thereof, shall, within five Business Days
from obtaining such knowledge or, if earlier, from notice to such effect by the
Administrative Agent, establish a new Collateral Advance Account meeting the
conditions specified above with an Eligible Institution, and transfer any cash
and/or any financial assets held in the old Collateral Advance Account to such
new Collateral Advance Account, and (B) the Borrower shall execute and deliver,
and cause such new Collateral Advance Account Bank to deliver, an account
control agreement with respect to the new Collateral Advance Account that is in
form and substance acceptable to the Administrative Agent. From the date such
new Collateral Advance Account is established, it shall be the “Collateral
Advance Account” hereunder and for all purposes hereof.

ARTICLE III

PAYMENTS; COMPUTATIONS; FEES

Section 3.01 Unless (i) a Default has occurred and is continuing or (ii) a Rapid
Amortization Event has occurred and is continuing, the Borrower may withdraw
funds on deposit in the Collection Account and transfer funds to an operating
account (the “Operating Account”) of the Borrower on any Business Day. The
Borrower agrees to use funds on deposit in the Operating Account to pay amounts
due hereunder when such amounts become due and to apply such funds in the order
set forth in Section 3.02 hereof.

Section 3.02 On (i) before the Termination Date and each Weekly Payment Date,
the Servicer, and (ii) from and after the Termination Date, on any Business Date
selected by the Administrative Agent, shall apply all Available Funds on deposit
in the Collection Account and received from the Borrower from the Operating
Account as follows (in each case, based on the Weekly Report (as defined in the
Servicing Agreement) delivered by the Servicer pursuant to the Servicing
Agreement for such Weekly Payment Date):

first, to the Servicer for payment of the Servicing Fee then due,

second, to the Custodian for payment of any Custodial Fee then due,

third, to the following parties, pari passu:

(a) to the Managing Agents ratably in accordance with each Managing Agent’s
Lender Group Percentage, an amount equal to all accrued and unpaid interest and
fees payable pursuant to the Fee Letters, for application to all accrued and
unpaid interest and fees,

 

-38-



--------------------------------------------------------------------------------

(b) if the Hedging Strategy is in place, to the Approved Hedge Provider in
respect of accrued and unpaid Hedge Provider Scheduled Payments (after giving
effect to any netting provisions of the Approved Hedging Agreement), for
application to all accrued and unpaid Hedge Provider Scheduled Payments,

fourth, to the following parties, pari passu:

(a) (i) if the Termination Date has occurred or a Discount Spread Rapid
Amortization Event is outstanding, to each Managing Agent ratably in accordance
with each Managing Agent’s Lender Group Percentage, an amount equal to the
outstanding principal balance of all Advances then held by the Lenders in such
Managing Agent’s Lender Group to be applied to reduce the outstanding principal
balance of the Advances held by such Lenders, (ii) if the Termination Date has
not occurred and no Discount Spread Rapid Amortization Event is outstanding, but
a Borrowing Base Deficiency or a CLTV Rapid Amortization Event is outstanding,
to each Managing Agent ratably in accordance with each Managing Agent’s Lender
Group Percentage, an amount equal to the greater of (A) the amount necessary to
eliminate such Borrowing Base Deficiency or CLTV Rapid Amortization Event, as
applicable and (B) the Weekly Principal Payment to be applied to reduce the
outstanding principal balance of the Advances held by such Lenders; and (iii) if
the Termination Date has not occurred and no Borrowing Base Deficiency or Rapid
Amortization Event is outstanding, (A) prior to the Term Period, to each
Managing Agent ratably in accordance with each Managing Agent’s Lender Group, an
amount equal to the Weekly Principal Payment to be applied to reduce the
outstanding principal balance of the Advances held by the Lenders and (B) during
the Term Period, to the Collateral Advance Account, an amount equal to the
Weekly Principal Payment to be applied to reduce the Term Period Outstanding,
and

(b) if the Hedging Strategy is in place, an amount equal to any Hedge
Termination Payments owing to the Approved Hedge Provider pursuant to the terms
of the related Approved Hedging Agreement, to be applied to reduce all accrued
and unpaid Hedge Termination Payments.

fifth, to the following parties, pari passu

(a) to the Indemnified Parties on a pro rata basis, an amount equal to the
amounts owing to each Indemnified Party pursuant to Section 10.03 hereof, to be
applied to reduce all accrued and unpaid amounts owing under Section 10.03
hereof, and

(b) to any Approved Hedge Provider, an amount equal to all outstanding Hedge
Indemnities payable under the related Approved Hedging Agreement, to be applied
to reduce all accrued and unpaid Hedge Indemnities,

sixth, to the Secured Parties on a pro rata basis, for application to the
payment of all other outstanding Secured Obligations (other than payments in
respect of principal on the Advances), and

seventh, (a) unless a Default or a Rapid Amortization Event has occurred and is
continuing, withdraw any remaining amounts and remit such amounts to the
Borrower or (b) set aside the remaining amounts in the Collection Account until
the next Weekly Payment Date.

 

-39-



--------------------------------------------------------------------------------

ARTICLE IV

COLLATERAL SECURITY

Section 4.01 Collateral; Security Interest.

(a) The Custodian shall hold the Medallion Loan Documents as exclusive bailee
and agent for the Administrative Agent and the Secured Parties pursuant to terms
of the Custodial Agreement.

(b) All of the Borrower’s right, title and interest in, to and under each of the
following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “Collateral”:

(i) all Medallion Loans identified on a Notice of Borrowing and Pledge delivered
by the Borrower hereunder from time to time, including, without limitation all
liquidation proceeds and recoveries with respect thereto, and the Medallion
Collateral securing same, and any security interest in such Medallion Loans in
favor of the applicable Seller;

(ii) all Medallion Loan Documents;

(iii) the Purchase Agreement (including, without limitation all rights of the
Borrower to amounts due, and all rights of indemnity arising, under or in
connection with the Purchase Agreement);

(iv) all Approved Purchase Agreements (including, without limitation all rights
of the Borrower to amounts due, and all rights of indemnity arising, under or in
connection with any Approved Purchase Agreement);

(v) all Hedging Arrangements;

(vi) all insurance policies and any proceeds from such insurance policies
relating to the Medallion Loans, the Obligors or the related Medallion
Collateral;

(vii) all Collections and all rights with respect thereto;

(viii) the Collection Account and the Collateral Advance Account and the
balances, investments and other items of value attributable or credited to the
Collection Account and the Collateral Advance Account and all rights with
respect thereto;

(ix) all “chattel paper” and “documents” (as defined in the Uniform Commercial
Code) evidencing or relating to the Medallion Loans;

(x) the Servicing Agreement and all Servicing Records;

 

-40-



--------------------------------------------------------------------------------

(xi) all Permitted Junior Participation Interests, and all agreements with
respect thereto;

(xii) all goods (including inventory, equipment and any accessions thereto and
fixtures), instruments (including promissory notes), documents, accounts,
chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights, commercial tort claims, securities and all other
investment property, supporting obligations, any other contract rights or rights
to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles); and

(xiii) any and all replacements, substitutions, distributions on, or proceeds of
any and all of the foregoing.

(c) The Borrower hereby pledges to the Administrative Agent for the benefit of
the Secured Parties, and grants a security interest in favor of the
Administrative Agent for the benefit of the Secured Parties in, all of the
Borrower’s right, title and interest in, to and under the Collateral including
without limitation the repayment of principal of and interest on all Advances
and all other amounts owing to the Secured Parties hereunder, under the Note and
under the other Loan Documents and all other amounts owing by such Borrower to
any Secured Party whether now owned or hereafter acquired, now existing or
hereafter created, to secure the Secured Obligations. Each of the Borrower and
the Servicer agrees to mark its master computer databases and computer files (by
way of the creation of a special “field” or otherwise), in a manner acceptable
to the Administrative Agent, to evidence the interests granted to the
Administrative Agent for the benefit of the Secured Parties hereunder.

Section 4.02 Further Documentation. At any time and from time to time, and at
the sole expense of the Borrower, the Borrower will promptly and duly execute
and deliver, or will promptly cause to be executed and delivered, such further
instruments and documents and take such further actions as are necessary (or as
are reasonably requested by the Administrative Agent, any Managing Agent or any
Lender) for the purpose of obtaining or preserving the full benefits of this
Loan Agreement and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the Liens
created hereby or the taking of any other action necessary to preserve the
status of the Administrative Agent’s Liens on the Collateral as first priority
perfected liens. The Borrower also hereby authorizes the Administrative Agent to
file any such financing or continuation statement without the signature of the
Borrower to the extent permitted by applicable law. A photographic or other
reproduction of this Loan Agreement shall be sufficient as a financing statement
for filing in any jurisdiction.

Section 4.03 Changes in Locations, Name, etc. The Borrower shall not (i) change
its name, identity or corporate structure (or the equivalent) or change the
location where it maintains its records with respect to the Collateral or
(ii) reincorporate or reorganize under the laws of another jurisdiction, in each
case unless it shall have given the Administrative Agent prior written notice
thereof and shall have delivered to the Administrative Agent all Uniform
Commercial Code financing statements and amendments thereto as the
Administrative Agent shall reasonably request and taken all other actions deemed
reasonably necessary by the Administrative Agent, the Managing Agents or the
Lenders to continue its perfected status in the

 

-41-



--------------------------------------------------------------------------------

Collateral with the same or better priority. The Borrower’s organizational
identification number is 4253966 and the Borrower’s federal tax identification
number is 20-7156521. The Borrower shall promptly notify the Administrative
Agent and each Managing Agent of any change in such organizational
identification number. In the event of a disaster at the location of the
Borrower’s chief executive office or at the location of the Borrower’s records
regarding the Medallion Loans, the Borrower shall maintain its backup office and
records at 11-49 44th Drive, Long Island City, New York 11101.

Section 4.04 Administrative Agent’s Appointment as Attorney-in-Fact.

(a) The Borrower hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Borrower and in the name of the Borrower or in its
own name, from time to time in the Administrative Agent’s discretion, for the
purpose of carrying out the terms of this Loan Agreement, to take any and all
appropriate action and to execute any and all documents and instruments related
to the Collateral which may be necessary or desirable to accomplish the purposes
of this Loan Agreement, and, without limiting the generality of the foregoing,
the Borrower hereby gives the Administrative Agent the power and right, on
behalf of the Borrower, without assent by the Borrower, if an Event of Default
shall have occurred and be continuing, to do the following:

(i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any insurance policy or
with respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any such insurance policy or with respect to any other
Collateral whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) to ask
or demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (E) to defend any suit, action or proceeding brought against
the Borrower with respect to any Collateral; (F) to settle, compromise or adjust
any suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Administrative Agent may
deem appropriate; (G) to make any filing or other submission to any Taxi
Commission on behalf of the Borrower; and

 

-42-



--------------------------------------------------------------------------------

(H) generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
to do, at the Administrative Agent’s option and the Borrower’s expense, at any
time, and from time to time, all acts and things which the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s Liens thereon and to effect the intent of this Loan
Agreement, all as fully and effectively as the Borrower might do.

The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

(b) The Borrower also authorizes the Administrative Agent, at any time and from
time to time, to execute, in connection with any sale provided for in
Section 4.07 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral and to file any initial
financing statements amendments thereto and continuation statements with or
without the signature of any Borrower as authorized by applicable law, as
applicable to all or any part of the Collateral and to file any initial
financing statements, amendments thereto and continuation statements with or
without the signature of any Borrower as authorized by applicable law, as
applicable to all or any part of the Collateral. Without limiting the foregoing,
the Borrower agrees that the Administrative Agent may file a UCC-1 financing
statement against the Borrower describing the Collateral as being “all assets of
the Debtor, whether now owned or hereafter acquired or arising, wheresoever
located, together with all proceeds thereof.”

(c) The powers conferred on the Administrative Agent are solely to protect the
Administrative Agent’s and the Secured Parties’ respective interests in the
Collateral and shall not impose any duty upon the Administrative Agent to
exercise any such powers or any Secured Party to cause the Administrative Agent
to exercise such powers. The Administrative Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and, without limiting Section 4.08, neither the Administrative Agent nor any of
its officers, directors, or employees shall be responsible to the Borrower or
any Secured Party for any act or failure to act under this Section 4.04, except
for its own gross negligence or willful misconduct.

Section 4.05 Performance of Borrower’s Obligations. If the Borrower fails to
perform or comply with any of its agreements contained in the Loan Documents and
the Administrative Agent, any Managing Agent or any Lender may itself perform or
comply, or otherwise cause performance or compliance, with such agreement, the
out-of-pocket costs and expenses of the Administrative Agent, any such Managing
Agent or any such Lender, as applicable, incurred in connection with such
performance or compliance, together with interest thereon at a rate per annum
equal to the Default Rate, shall be payable by the Borrower to the
Administrative Agent, any Managing Agent or any Lender on demand and shall
constitute Secured Obligations.

 

-43-



--------------------------------------------------------------------------------

Section 4.06 Proceeds. If an Event of Default shall occur and be continuing,
(a) all proceeds of Collateral received by the Borrower consisting of cash,
checks and other cash equivalents shall be held by the Borrower in trust for the
Administrative Agent for the benefit of the Secured Parties, segregated from
other funds of the Borrower, and shall forthwith upon receipt by the Borrower
may, in the sole discretion of the Administrative Agent, be turned over to the
Administrative Agent for the benefit of the Secured Parties in the exact form
received by the Borrower (duly endorsed by the Borrower to the Administrative
Agent, if required) and (b) any and all such proceeds received by the
Administrative Agent (whether from the Borrower or otherwise) may, in the sole
discretion of the Administrative Agent, be held by the Administrative Agent as
collateral security for, and/or then or at any time thereafter may be applied by
the Administrative Agent against, the Secured Obligations (whether matured or
unmatured), such application to be in such order as the Administrative Agent
shall elect. Any balance of such proceeds remaining after the Secured
Obligations shall have been paid in full and this Loan Agreement shall have been
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same. For purposes hereof, proceeds shall include, but
not be limited to, all principal and interest payments, all prepayments and
payoffs, insurance claims, recoveries against Obligors, sale and foreclosure
proceeds, and any other income and all other amounts received with respect to
the Collateral.

Section 4.07 Remedies. If an Event of Default shall occur and be continuing, the
Administrative Agent may exercise, in addition to all other rights and remedies
granted to it in this Loan Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the Uniform Commercial Code. Without limiting
the generality of the foregoing, the Administrative without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Borrower or any other Person (each and all of which demands, presentments,
protests, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell (on a servicing
released basis, at the Administrative Agent’s option), lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels or as an entirety at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Administrative Agent shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in the Borrower, which right or equity is
hereby waived or released. In the event that the Administrative Agent elects (or
is directed) to take any action described in this Section 4.07, the Borrower
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the Borrower’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Parties hereunder, including without limitation reasonable attorneys’
fees and

 

-44-



--------------------------------------------------------------------------------

disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Administrative Agent may elect, and only after such
application and after the payment by the Administrative Agent of any other
amount required or permitted by any provision of law, including without
limitation Sections 9-610 and 9-615 of the Uniform Commercial Code, need the
Administrative Agent account for the surplus, if any, to the Borrower. To the
extent permitted by applicable law, the Borrower waives all claims, damages and
demands it may acquire against the Administrative Agent arising out of the
exercise by the Administrative Agent of any of its rights hereunder, other than
those claims, damages and demands arising from the gross negligence or willful
misconduct of the Administrative Agent. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition. The Borrower shall remain liable for any deficiency (plus accrued
interest thereon as contemplated pursuant to Section 2.05(b) hereof) if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations, including the fees and disbursements of any
attorneys employed by the Administrative Agent to collect such deficiency.

Section 4.08 Limitation on Duties Regarding Presentation of Collateral. The
Administrative Agent’s duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the Uniform Commercial Code or otherwise, shall be to deal with it in the
same manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent nor any of its directors, officers or
employees shall be liable for failure to demand, collect or realize upon all or
any part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Borrower or otherwise.

Section 4.09 Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.

Section 4.10 Release of Security Interest. Upon (x) termination of this Loan
Agreement, repayment to the Administrative Agent and the Secured Parties of all
Secured Obligations and the performance of all other obligations under the Loan
Documents, the Administrative Agent shall release its security interest in any
remaining Collateral, (y) repayment of a Medallion Loan in full by the related
Obligor or sale of a Medallion Loan by the Borrower to the extent permitted by
this Loan Agreement, the Administrative Agent shall release its security
interest in any Collateral securing such Medallion Loan, in the case of this
clause (y), upon receipt by the Administrative Agent of the amount of such
repayment or sales proceeds, or (z) deposit of the Release Price or pledge to
the Administrative Agent of additional Eligible Medallion Loans as contemplated
by Section 2.08(b), provided that no Event of Default or Rapid Amortization
Event has occurred and is continuing, the Administrative Agent shall release its
security interest in any Collateral securing such Medallion Loan; provided that
if any payment, or any part thereof, of any of the Secured Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower, or upon or as a result of the appointment of a receiver,
intervener or conservator of, or a trustee or similar officer for, the Borrower
or any substantial part of its Property, or otherwise, this Loan Agreement, all
rights hereunder and the Liens created hereby (other than Liens referred to in
clause (y) above) shall continue to be effective, or be reinstated, as though
such payments had not been made.

 

-45-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01 Initial Advance. The agreement of the Lenders to make Advances
hereunder is subject to the satisfaction, immediately prior to or concurrently
with the making of the initial additional Advance requested to be made under
this Loan Agreement, of the following conditions precedent:

(a) Loan Agreement. The Administrative Agent, the Managing Agent and the Lenders
shall have received this Loan Agreement, executed and delivered by a duly
authorized officer of each Person listed on signature pages hereto.

(b) Notes. Each Managing Agent, for the benefit of the Lenders in its Lender
Group, shall have received a Note, conforming to the requirements hereof and
executed by a duly authorized officer of the Borrower.

(c) Filings, Registrations, Recordings. All documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of the Administrative Agent, a perfected,
first-priority security interest in the Collateral, subject to no Liens other
than those created hereunder and those in favor of the applicable Seller or the
Borrower and pledged hereunder, shall have been properly prepared and executed
for filing (including the applicable county(ies) if the Administrative Agent
determines such filings are necessary in its reasonable discretion),
registration or recording in each office in each jurisdiction in which such
filings, registrations and recordations are required to perfect such
first-priority security interest; and lien search results in such jurisdictions
of the Borrower, the Servicer and the Parent are in form and substance
satisfactory to the Administrative Agent.

(d) Closing Certificates. The Administrative Agent shall have received a
certificate of the Secretary or Assistant Secretary of the Borrower, dated as of
the date hereof, and certifying (A) that attached thereto is a true, complete
and correct copy of the resolutions duly adopted by such Related Party (or its
general partner) authorizing the execution, delivery and performance of this
Loan Agreement, the Notes and the other Loan Documents to which it is a party,
and the borrowings contemplated hereunder, and that such resolutions have not
been amended, modified, revoked or rescinded, and (B) as to the incumbency and
specimen signature of each officer executing any Loan Documents on behalf of
such Related Party and, in the case of the Borrower, authorized to execute any
Notice of Borrowing and Pledge, and such certificate and the resolutions
attached thereto shall be in form and substance satisfactory to the
Administrative Agent.

(e) Good Standing Certificates. The Administrative Agent shall have received
copies of certificates evidencing the good standing of the Borrower, Medallion
Funding and the Parent, dated as of a recent date, from the Secretary of State
(or other appropriate authority) of the jurisdiction under which such party is
organized.

 

-46-



--------------------------------------------------------------------------------

(f) Fees and Expenses. The Borrower shall have paid the reasonable fees and
disbursements incurred by the Administrative Agent in connection with the
negotiation, preparation and execution of this Loan Agreement, including,
without limitation, the reasonable fees and disbursements of Sidley Austin LLP,
counsel to the Administrative Agent.

(g) Due Diligence Review. The Administrative Agent shall have successfully
completed its due diligence review of the Medallion Loans and the Related
Parties (including, without limitation, a comprehensive valuation and appraisal
of the Medallion Loans and an assessment of the management of the Related
Parties) and be satisfied with the operations, financial condition of the
Related Parties, and with the Medallion Loan Files, in each case in its sole
discretion.

(h) Fees. The Administrative Agent shall have paid in full the fees payable on
the Effective Date pursuant to the Fee Letter.

(i) Evidence of Insurance. The Administrative Agent shall have received evidence
satisfactory to it that (i) the requirements of Section 7.19 hereof, relating to
insurance coverage of the Borrower, and (ii) the requirements of Section 6.18 of
the Servicing Agreement, relating to insurance coverage of the Servicer, have
been satisfied.

(j) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate showing the Borrowing Base as of the Effective Date,
with appropriate insertions and dated the Effective Date, satisfactory in form
and substance to the Lender, executed by the President, Vice President,
Treasurer or Secretary of the Borrower.

(k) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Loan Agreement and the other Loan Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received such other documents and legal
opinions in respect of any aspect or consequence of the transactions
contemplated hereby or thereby as it shall reasonably request.

Section 5.02 Initial Advance, Subsequent Advances and Disbursements from the
Collateral Advance Account. The making of each Advance to the Borrower
(including the initial Advance) on any Business Day is subject to the
satisfaction of the following further conditions precedent, both immediately
prior to the making of such Advance and also after giving effect thereto and to
the intended use thereof:

(a) No Default. No Default, Event of Default or Rapid Amortization Event shall
have occurred and be continuing.

(b) Representations and Warranties. Each representation and warranty made by a
Related Party in the Loan Documents, shall be true and correct in all material
respects on and as of the date of the making of such Advance with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date). Each Related Party shall also be in compliance in all material
respects with all governmental licenses and authorizations, statutory and
regulatory requirements.

 

-47-



--------------------------------------------------------------------------------

(c) Outstanding Amounts. The aggregate outstanding principal amount of the
Advances (or, during the Term Period, the Term Period Outstandings) shall not
exceed the amount permitted to be outstanding as described in Section 2.01(a)
hereof or 2.03(d)(ii).

(d) Notice of Borrowing and Pledge. The Administrative Agent and each Managing
Agent shall have received a completed Notice of Borrowing and Pledge and
Medallion Loan Schedule in accordance with Section 2.03 hereof.

(e) Medallion Loan Files. The Custodian shall have received a complete Medallion
Loan File that is not a Wet Loan with respect to each pledged Medallion Loan
that is not a Wet Loan to be funded on the Funding Date at least one
(1) Business Day prior to the funding of such Advance.

(f) Additional Documents. The Administrative Agent shall have received with
regard to all Medallion Loans, such information, documents, agreement, opinions
or instruments (including, without limitation, good standing certificates of
each Obligor under each Medallion Loan pledged hereunder) as the Administrative
Agent reasonably requires with respect to Medallion Loans to be pledged
hereunder on such Business Day, each in form and substance satisfactory to the
Administrative Agent.

(g) No Material Adverse Effect. There shall not have occurred one or more events
that, in the judgment of the Administrative Agent, any Managing Agent or any
Lender exercised in good faith, constitutes, or could reasonably be expected to
constitute, a Material Adverse Effect.

(h) Due Diligence Review. Without limitation the Administrative Agent’s right to
perform one or more Due Diligence Reviews pursuant to Section 10.15 hereof, the
Administrative Agent shall have completed (i) any due diligence review of the
Medallion Loan Documents relating to such Advance and such other documents,
records, agreements, instruments, collateral or information relating to such
Advances as the Administrative Agent in its reasonable discretion deems
appropriate to review and such review shall be satisfactory to the
Administrative Agent in its reasonable discretion, and (ii) in the case of an
Approved Seller, any due diligence review of the applicable Approved Purchase
Agreement and any due diligence review of such Approved Seller (including,
without limitation, a review of its Underwriting Guidelines, credit and
collection policy and creditworthiness) as the Administrative Agent in its sole
and absolute discretion deems appropriate and such review shall be satisfactory
to the Administrative Agent in its sole and absolute discretion, and the
Borrower shall have reimbursed the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with such review pursuant to Section 10.15(b) hereof.

(i) Junior Participation Medallion Loan. In the case of each Junior
Participation Medallion Loan, the Administrative Agent shall have determined in
its sole and absolute discretion that the subordinated participation is a
Permitted Junior Participation Interest and the Administrative Agent shall have
so notified the Borrower.

(j) Evidence of Notification to the Taxi Commission of Chicago. The
Administrative Agent shall have received evidence that in connection with the
financing of any

 

-48-



--------------------------------------------------------------------------------

Chicago Medallion Loans to the Borrower, an appropriate UCC-3 Financing
Statements was filed with the Illinois Secretary of State assigning the
Borrower’s security interest in such Chicago Medallion Loans to the
Administrative Agent for the benefit of the Secured Parties, and within five
days after receipt of notice that such UCC-3 Financing Statement was properly
filed, the Taxi Commission for Chicago, Illinois shall have received a copy of
such completed filing and all relevant documents pertaining to such assignment
of security interest to the Administrative Agent, for the benefit of the Secured
Parties

(k) Participation Agreements. The Administrative Agent shall have received
copies of any and all participation agreements executed by Medallion Funding in
connection with any Medallion Loan to be pledged under this Loan Agreement in
connection with such Advance, together with a certificate of a Responsible
Officer that such participation agreement does not vary in any material respect
from the form of participation agreement with the applicable Permitted Junior
Participant previously provided to, and approved by, the Administrative Agent.

(l) Bankruptcy Remoteness. In the case of an initial Advance where the
Collateral securing such initial Advance is held by either a Permitted Junior
Participant that is an Affiliate of the Borrower, the bankruptcy remoteness of
such Permitted Junior Participant shall be established to the satisfaction of
the Administrative Agent in its sole and absolute discretion prior to such
initial Advance.

(m) Medallion Loan Schedule and Exception Report. If such Advance is the initial
Advance hereunder, the Administrative Agent shall have received a duly completed
“Medallion Loan Schedule and Exception Report” (as defined in the Custodial
Agreement) with respect to the Medallion Loans pledged by the Borrower hereunder
on the date of the initial Advance.

(n) Other Actions. Any other actions required or advisable to be taken by the
Borrower in connection with the purchase and pledging of any Medallion Loans to
be included in the Borrowing Base (including, without limitation, the giving of
notice of the purchase of such Medallion Loans and the giving of any notice
required to be given with respect to the pledge of such Medallion Loans to the
Administrative Agent for the benefit of the Secured Parties hereunder) shall
have been taken.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

As of the Effective Date and each Funding Date, the Borrower represents and
warrants to the Administrative Agent, each Managing Agent and each Lender that:

Section 6.01 Eligible Medallion Loans. (a) As of the date on which a Medallion
Loan is initially pledged hereunder, such Medallion Loan was an Eligible
Medallion Loan and (b) to the best of the Borrower’s knowledge, each Medallion
Loan included as an Eligible Medallion Loan in any Medallion Loan Schedule, or
any calculation of the Borrowing Base made by the Borrower is (or was) as of the
date of such schedule, tape, report, other information or calculation, an
Eligible Medallion Loan.

 

-49-



--------------------------------------------------------------------------------

Section 6.02 Existence; Qualification; No Change to Organizational Documents.
The Borrower is a Delaware statutory trust duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and has the
power and all licenses and permits necessary to own its assets and to transact
the business in which it is presently engaged, and is duly qualified and in good
standing under the laws of each jurisdiction where the conduct of its business
requires such qualification.

Section 6.03 Authority and Authorization; Enforceability; Approvals; Absence of
Adverse Notice. The Borrower has the power, authority and legal right to make,
deliver and perform this Loan Agreement and each of the Loan Documents to which
it is a party and all of the transactions contemplated hereby and thereby, and
has taken all necessary action to authorize the execution, delivery and
performance of this Loan Agreement and each of the Loan Documents to which it is
a party, and to grant to the Administrative Agent, on behalf of the Secured
Parties, a first priority perfected security interest in the Collateral on the
terms and conditions of this Loan Agreement. This Loan Agreement and each of the
Loan Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms except as the enforceability hereof and
thereof may be limited by bankruptcy, insolvency, moratorium, reorganization and
other similar laws of general application affecting creditors’ rights generally
and by general principles of equity (whether such enforceability is considered
in a proceeding in equity or at law). No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency (including, without
limitation, any Taxi Commission) is required in connection with the execution,
delivery or performance by the Borrower of this Loan Agreement or any Loan
Document to which it is a party, or the validity or enforceability of this Loan
Agreement or any such Loan Document or the Medallion Loans, other than such as
have been met or obtained. The Borrower has not received any notice, nor does
the Borrower have any knowledge or reason to believe, that any Taxi Commission
or other Governmental Authority intends to seek the cancellation, termination or
modification of any of its licenses or permits, or that valid grounds for such
cancellation, termination or modification exist.

Section 6.04 No Breach. The execution, delivery and performance of this Loan
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered pursuant hereto or thereto in connection with the
pledge of the Collateral will not (i) create any Adverse Claim on the Collateral
other than as contemplated herein or (ii) violate any provision of any existing
law or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of formation or by-laws of the Borrower
or any mortgage, indenture, contract or other agreement to which the Borrower is
a party or by which the Borrower or any property or assets of the Borrower may
be bound.

Section 6.05 Litigation. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is presently pending or, to the
knowledge of the Borrower, threatened against the Borrower or any properties of
the Borrower or with respect to this Loan Agreement which, if adversely
determined, could have a material effect on the

 

-50-



--------------------------------------------------------------------------------

business, assets or financial condition of the Borrower or which would draw into
question the validity of this Loan Agreement, any Loan Document to which the
Borrower is a party, or any of the other applicable documents forming part of
the Collateral.

Section 6.06 No Adverse Selection. In selecting the Medallion Loans to be
pledged pursuant to this Loan Agreement, no selection procedures were employed
which are intended to be, of had the effect of being, adverse to the interests
of the Secured Parties.

Section 6.07 Bulk Transfer. The grant of the security interest in the Collateral
by the Borrower to the Administrative Agent, on behalf of the Secured Parties,
pursuant to this Loan Agreement is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

Section 6.08 Indebtedness. The Borrower has no Indebtedness or obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than Indebtedness incurred under (or
contemplated by) the terms of this Loan Agreement or any other Loan Document.

Section 6.09 Borrower’s Purpose. The Borrower has been formed solely for the
purpose of engaging in transactions of the types contemplated by this Loan
Agreement and the other Loan Documents.

Section 6.10 Adverse Orders. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Loan Agreement or any other Loan Document to which the
Borrower is a party.

Section 6.11 Taxes. The Parent has elected to be treated as and qualifies as a
“regulated investment company” within the meaning of the Code. The Borrower has
filed (on a consolidated basis or otherwise) on a timely basis all tax returns
(including, without limitation, all foreign, federal, state, local and other tax
returns) required to be filed, is not liable for taxes payable by any other
Person and has paid or made adequate provisions for the payment of all taxes,
assessments and other governmental charges due from the Borrower. No tax lien or
similar adverse claim has been filed, and no claim is being asserted, with
respect to any such tax, assessment or other governmental charge. Any taxes,
fees and other governmental charges payable by the Borrower in connection with
the execution and delivery of this Loan Agreement and the other Loan Documents
and the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.

Section 6.12 Chief Executive Office; Jurisdiction of Organization. The
Borrower’s chief executive office is located at 437 Madison Avenue, New York,
New York 10022. The Borrower’s jurisdiction of organization is the State of
Delaware.

Section 6.13 Legal Name. The Borrower’s legal name is as set forth in this Loan
Agreement; the Borrower has not changed its name since its formation; the
Borrower does not have trade names, fictitious names, assumed names or “doing
business as” names.

Section 6.14 Solvency. The Borrower is solvent and will not become insolvent
after giving effect to the transactions contemplated hereby; the Borrower is
paying its debts as they become due; and the Borrower, after giving effect to
the transactions contemplated hereby, will have adequate capital to conduct its
business.

 

-51-



--------------------------------------------------------------------------------

Section 6.15 Subsidiaries. The Borrower has no subsidiaries.

Section 6.16 Consideration. Taking into account the capital contribution in the
Purchase Agreement, the Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale of the Medallion Loans by Medallion
Funding, as Seller, under the Purchase Agreement.

Section 6.17 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Related Parties to the Administrative Agent, any Managing Agent, any Lender or
the Custodian in connection with the negotiation, preparation or delivery of
this Loan Agreement and the other Loan Documents or included herein or therein
or delivered pursuant hereto or thereto are true and correct in every material
respect, or (in the case of projections) are based on reasonable estimates, on
the date as of which such information is stated or certified. There is no fact
known to a Responsible Officer of the Borrower that, after due inquiry, should
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Loan Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Administrative Agent, the Managing Agents and the Lenders for use in
connection with the transactions contemplated hereby or thereby.

Section 6.18 Proceeds Regulations. No proceeds of any Advances will be used by
the Borrower (i) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended or (ii) for
the purpose of purchasing or carrying any “margin stock” as such term is defined
in Regulation U of the Federal Reserve Board.

Section 6.19 Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral contemplated by Section 4.01.

Section 6.20 Investment Company. The Parent is a closed-end management
investment company registered under the Investment Company Act and has elected
to be treated as a “business development company” under and as defined in the
Investment Company Act. The Parent is an “investment company”, as such term is
defined in the Investment Company Act. The Borrower is Subsidiary of an
“investment company”, as such term is defined in the Investment Company Act. The
acquisition of the Notes by the Managing Agents on behalf of the Lenders in each
such Managing Agent’s Lender Group, the making of Advances hereunder, the
application of the proceeds and repayment of Advances by the Borrower and the
performance of the transactions contemplated by this Loan Agreement and the
other Loan Documents will not violate any provision of said Act, or any rule,
regulation or order issued by the Securities Exchange Commission thereunder.

Section 6.21 No Default. No Default or Event of Default has occurred and is
continuing.

 

-52-



--------------------------------------------------------------------------------

Section 6.22 Underwriting and Servicing. Each of the Medallion Loans was
underwritten in accordance with the Underwriting Guidelines and is being
serviced in conformance with the applicable Seller’s standard underwriting,
credit, collection, operating and reporting procedures and systems and otherwise
in accordance with Accepted Servicing Practices and the Credit and Collection
Policy.

Section 6.23 ERISA. The Borrower is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) to the Pension Benefit
Guaranty Corporation (or any successor thereto) under ERISA.

Section 6.24 Sharing of Payments. There is not now, nor will there be at any
time in the future, any agreement or understanding between Medallion Funding and
the Borrower (other than as expressly set forth in the Loan Documents) providing
for the allocation or sharing of obligations to make payments or otherwise in
respect of any taxes, fees, assessments or other governmental charges.

Section 6.25 Collateral Security; Acquisition. (a) The Borrower has not
assigned, pledged, or otherwise conveyed or encumbered any Medallion Loan or
other Collateral to any other Person, and immediately prior to the pledge of
such Medallion Loan or any other Collateral to the Administrative Agent for the
benefit of the Secured Parties, the Borrower was the sole owner of such
Medallion Loan or such other Collateral and had good and marketable title
thereto, free and clear of all Liens other than those created hereunder and
those in favor of the applicable Seller or the Borrower and pledged hereunder,
in each case except for Permitted Participation Interests and Liens to be
released simultaneously with the Liens granted in favor of the Administrative
Agent for the benefit of the Secured Parties hereunder. Each Medallion Loan was
acquired by the Borrower from a Seller.

(b) The provisions of this Loan Agreement are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a valid security
interest in all right, title and interest of the Borrower in, to and under the
Collateral.

(c) Upon delivery to the Custodian of a complete Medallion Loan File, the
Administrative Agent for the benefit of the Secured Parties shall have a fully
perfected first priority security interest therein, in each Medallion Loan
pledged hereunder and in the Borrower’s interest in the related Medallion
Collateral.

(d) Upon the filing of financing statements on Form UCC-1 naming the
Administrative Agent as “secured party” and the Borrower as “debtor”, and
describing the Collateral, in the jurisdictions and recording offices listed on
Schedule 6.25 attached hereto, the security interests granted hereunder in the
Collateral will constitute fully perfected first priority security interests
under the Uniform Commercial Code in all right, title and interest of the
Borrower in, to and under such Collateral which can be perfected by filing under
the Uniform Commercial Code.

Section 6.26 Subsidiary. Medallion Funding owns 100% of the beneficial interests
of the Borrower.

 

-53-



--------------------------------------------------------------------------------

Section 6.27 Subsidiaries of the Parent. Schedule 6.27 sets forth, as of the
Effective Date, the name of each direct or indirect subsidiary of the Parent,
its form of organization and its jurisdiction of organization.

Section 6.28 Standard Form Medallion Loan Documentation. The Borrower has
previously delivered to the Administrative Agent correct and complete copies of
all Standard Form Medallion Loan Documentation, none of which has been amended
or otherwise modified and all of which represent the forms currently used by the
Sellers to originate Medallion Loans.

Section 6.29 Anti-Terrorism Laws and Anti-Money Laundering Laws. The Borrower is
not and no Person who owns a controlling interest in or otherwise controls the
Borrower is or shall be, (i) listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or on any other similar list
(collectively, the “Lists”) maintained by the OFAC pursuant to any authorizing
statute, Executive Order or regulation (collectively, “OFAC Laws and
Regulations”); or (ii) a Person (a “Designated Person”) either (A) included
within the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar Executive Orders (collectively, the “Executive
Orders”). The Borrower is not (x) a Person or entity with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law or (y) a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Orders
or (z) is affiliated or associated with a Person or entity listed in the
preceding clause (x) or clause (y). None of the Borrower, its Affiliates,
brokers or other agents acting in any capacity in connection with the
transactions contemplated hereunder (I) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Orders or (II) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

Section 6.30 No Violation of Anti-Money Laundering Laws. Neither the Borrower
nor any holder of a direct or indirect interest in the Borrower (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering under 18 U.S.C. §§ 1956 and 1957, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the BSA, (ii) has been assessed civil penalties
under any Anti-Money Laundering Laws, or (iii) has had any of its funds seized
or forfeited in an action under any Anti-Money Laundering Laws.

 

-54-



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS OF THE BORROWER

The Borrower covenants and agrees with the Administrative Agent, the Managing
Agents and the Lenders that, so long as any Advance is outstanding and until the
later to occur of the payment in full of all Secured Obligations and the
termination of this Loan Agreement:

Section 7.01 Existence; etc.

(a) The Borrower is a Delaware statutory trust and will observe all procedures
required by its trust agreement (or equivalent document) and the laws of its
jurisdiction of formation. The Borrower will maintain its existence in good
standing under the laws of its jurisdiction of formation and will promptly
obtain and thereafter maintain qualifications to do business as a foreign
statutory trust in any other state in which it does business and in which it is
required to so qualify.

(b) The Borrower will comply with the requirements of all applicable laws,
rules, regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws, all laws with respect to unfair and
deceptive lending practices and predatory lending practices), if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a Material Adverse Effect.

(c) The Borrower will not move its chief executive office from the address
referred to in Section 6.12 or change its jurisdiction of organization from the
jurisdiction referred to in Section 6.02 unless it shall have provided the
Administrative Agent and each Managing Agent 30 days’ prior written notice of
such change.

(d) The Borrower will pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.

(e) The Borrower will permit representatives of the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its Properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by the
Administrative Agent.

Section 7.02 Special Purpose Entity.

(a) The Borrower will at all times ensure that (i) its managers act
independently and in its interests, (ii) it shall at all times maintain at least
two independent managers each of (x) whom is not currently and has not been
during the five years preceding the date of this Loan Agreement an officer,
director, manager or employee of the Borrower or an Affiliate thereof (other
than a limited purpose corporation, business trust, partnership or other entity
organized for the purpose of acquiring, financing or otherwise investing,
directly or indirectly, in assets or receivables originated, owned or serviced
by Medallion Funding or an Affiliate thereof), (y) whom is not a current or
former officer or employee of the Borrower and (z) whom is not a manager of the
Borrower or an Affiliate thereof, (iii) its assets are not commingled with those
of Medallion Funding or any other Affiliate of the Borrower, (iv) its board of
managers duly authorizes all of its statutory trust actions, (v) it maintains
separate and

 

-55-



--------------------------------------------------------------------------------

accurate records and books of account and such books and records are kept
separate from those of Medallion Funding and any other Affiliate of the
Borrower, and (vi) it maintains minutes of the meetings and other proceedings of
the members and the board of managers. Where necessary, the Borrower will obtain
proper authorization from its managers for statutory trust action.

(b) The Borrower will pay its operating expenses and liabilities (including, as
applicable, shared personnel and overhead expenses) from its own assets;
provided, however, that the Borrower’s organizational expenses and the expenses
incurred in connection with the negotiation and execution of this Loan Agreement
and the other Loan Documents may be paid by Medallion Funding;

(c) The Borrower will not have any of its indebtedness guaranteed by Medallion
Funding or any Affiliate of Medallion Funding. Furthermore, the Borrower will
not hold itself out, or permit itself to be held out, as having agreed to pay or
as being liable for the debts of any Person and the Borrower will not engage in
business transactions with any Affiliate of the Borrower, except on an
arm’s-length basis. The Borrower will not hold Medallion Funding or any
Affiliate of the Borrower out to third parties as other than an entity with
assets and liabilities distinct from the Borrower. The Borrower will cause any
financial statements consolidated with those of Medallion Funding or any
Affiliate of the Borrower to state that the Borrower is a separate legal entity
with its own separate creditors who, in any liquidation of the Borrower, will be
entitled to be satisfied out of the Borrower’s assets prior to any value in the
Borrower becoming available to the Borrower’s equity holders. The Borrower will
not act in any other matter that could foreseeably mislead others with respect
to the Borrower’s separate identity.

(d) The Borrower shall own no assets, and will not engage in any business, other
than the assets and transactions specifically contemplated by this Loan
Agreement and the Loan Documents.

(e) The Borrower shall be, and at all times will hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding the Borrower’s
status as a separate entity, shall conduct business in the Borrower’s own name,
shall not identify itself or any of its Affiliates as a division or part of the
other and shall maintain and utilize a separate telephone number and separate
stationery, invoices and checks.

(f) The Borrower shall maintain the Borrower’s assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify the
Borrower’s individual assets from those of any Affiliate or any other Person.

(g) The Borrower shall, at all times, be a wholly-owned subsidiary of Medallion
Funding.

Section 7.03 Accuracy of Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinion of Willkie Farr & Gallagher LLP, counsel to Medallion Funding and
the Borrower, issued in connection with the Purchase Agreement and relating to
the issues of substantive consolidation and true sale of the Medallion Loans.

 

-56-



--------------------------------------------------------------------------------

Section 7.04 Prohibition on Adverse Claims. Except as otherwise provided herein
or in any other Loan Document, the Borrower shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, any Medallion Loan, any
Collections related thereto or any other Collateral related thereto, or upon or
with respect to any account to which any Collections of any Medallion Loan are
sent, or assign any right to receive income in respect thereof or (ii) create or
suffer to exist any Adverse Claim upon or with respect to any of the Borrower’s
assets.

Section 7.05 Prohibition on Fundamental Change. The Borrower will not engage in,
or suffer any, change of ownership, dissolution, winding up, liquidation, merger
or consolidation with, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired), or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, any Person.

Section 7.06 Sale or Contribution Treatment. The Borrower will not account for
or treat (whether in financial statements or otherwise) the transactions
contemplated by the Purchase Agreement in any manner other than the sale or
contribution of Medallion Loans and other Collateral by Medallion Funding to the
Borrower.

Section 7.07 Prohibition on Modifications. The Borrower will not amend, modify,
waive or terminate any terms or conditions of the Purchase Agreement, any
Approved Purchase Agreement, the Servicing Agreement or, in any material
respect, the Standard Form Medallion Loan Documentation without the written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld in the case of an amendment curing an ambiguity or correcting any
inconsistent provisions of the Purchase Agreement or any Approved Purchase
Agreement), and shall perform its obligations thereunder.

Section 7.08 Amendment to Organizational Documents. The Borrower will not amend,
modify or otherwise make any change (other than an inconsequential change) to
its organizational documents without the consent of the Administrative Agent.
The Borrower will notify the Administrative Agent of any inconsequential change
to its organizational documents prior to the consummation thereof.

Section 7.09 Remittance of Collections. If the Borrower receives any
Collections, the Borrower will remit such Collections to the Collection Account
within one (1) Business Days of the Borrower’s receipt thereof.

Section 7.10 Hedging Strategy. From and after the occurrence of an Event of
Default, the Borrower shall implement a commercially reasonable Hedging Strategy
satisfactory to the Administrative Agent and the Borrower shall at all times
thereafter maintain a commercially reasonable Hedging Strategy acceptable to the
Administrative Agent.

Section 7.11 Litigation. The Borrower will promptly, and in any event within 10
days after service of process on any of the following, give to the
Administrative Agent and

 

-57-



--------------------------------------------------------------------------------

each Managing Agent notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or threatened) or other legal or arbitral proceedings affecting the
Borrower or any of its Subsidiaries or affecting any of the Property of any of
them before any Governmental Authority that (i) questions or challenges the
validity or enforceability of any of the Loan Documents or any action to be
taken in connection with the transactions contemplated hereby, (ii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect, or (iii) requires filing with the
Securities and Exchange Commission in accordance with the Securities and
Exchange Act of 1934 and any rules thereunder.

Section 7.12 Notices. The Borrower shall give notice to the Administrative Agent
and each Managing Agent:

(a) promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default or a Rapid Amortization Event;

(b) promptly upon receipt of notice or knowledge of (i) any default related to
any Collateral, (ii) any Lien or security interest (other than security
interests created hereby or by the other Loan Documents) on, or claim asserted
against, any of the Collateral or (iii) any event or change in circumstances
which could reasonably be expected to have a Material Adverse Effect;

(c) promptly upon any material change in the Medallion Value of any Medallion
Collateral;

(d) promptly upon receipt of notice or knowledge of any issuance, or possible
issuance, of additional Medallions by New York City, Chicago, Boston, Cambridge,
Newark, Philadelphia or any other jurisdiction for which any Lender has financed
the purchase of Medallion Loans by the Borrower; and

(e) promptly upon receipt of notice or knowledge that a Medallion Loan is no
longer an Eligible Medallion Loan.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto.

Section 7.13 Additional Information. The Borrower shall, from time to time,
provide to the Administrative Agent, each Managing Agent and each Lender such
other information, reports, financial statements and documents as the
Administrative Agent, any Managing Agent or any Lender may reasonably request.

Section 7.14 Transaction with Affiliates. The Borrower will not enter into any
transaction, including without limitation any purchase, sale, lease or exchange
of property or the rendering of any service, with any Affiliate unless such
transaction is (a) otherwise permitted under this Loan Agreement, (b) in the
ordinary course of the Borrower’s business and (c) upon fair and reasonable
terms no less favorable to the Borrower than it would obtain in a comparable
arm’s length transaction with a Person which is not an Affiliate, or make a
payment that is not otherwise permitted by this Section 7.14 to any Affiliate.

 

-58-



--------------------------------------------------------------------------------

Section 7.15 Limitation on Liens. The Borrower will defend the Collateral
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the Collateral, other than the security
interests created under this Loan Agreement or Permitted Participation
Interests, and the Borrower will defend the right, title and interest of the
Administrative Agent and the Secured Parties in and to any of the Collateral
against the claims and demands of all persons whomsoever.

Section 7.16 Advertising, Origination and Servicing Activities. All advertising,
origination and servicing activities, procedures and materials used with regard
to any Medallion Loan made or accounts acquired, collected or serviced by the
Borrower comply with all applicable Federal, state and local laws, ordinances,
rules and regulations, including but not limited to those related to usury,
truth in lending, real estate settlement procedures, consumer protection, equal
credit opportunity, fair debt collection, rescission rights and disclosures,
except where failure to comply would not have a Material Adverse Effect.

Section 7.17 Required Filings. The Borrower shall promptly provide the
Administrative Agent and each Managing Agents with copies of all documents which
the Parent or any Affiliate of the Parent is required to file with the
Securities and Exchange Commission in accordance with the Securities and
Exchange Act of 1934 or any rules thereunder.

Section 7.18 Financial Statements. (a) The Borrower shall deliver to the
Administrative Agent and each Managing Agent within 30 days after the last day
of each calendar month, (i) unaudited balance sheets and statements of income
and cash flows for the Borrower for such month (including, if such calendar
month is the last month of a calendar quarter, consolidated statements of cash
flows for such calendar quarter) and (ii) a certificate of an officer of the
Borrower, whose position is vice president or higher, stating that such
financial statements are presented fairly in all material respects and in
accordance with GAAP, subject to year-end audit adjustments.

(b) The Borrower shall deliver to the Administrative Agent and each Managing
Agent within 90 days after the end of each fiscal year, the consolidated balance
sheets of the Borrower as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
the Borrower for such year, setting forth in each case in comparative form the
figures for the previous year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of the Borrower as at the end of,
and for, such fiscal year in accordance with GAAP, and a certificate of such
accountants stating that, in making the examination necessary for their opinion,
they obtained no knowledge, except as specifically stated, of any Default or
Event of Default.

(c) The Borrower will furnish to the Administrative Agent and each Managing
Agent, at the time it furnishes each set of financial statements pursuant to
paragraphs (a) and (b) above, a Compliance Certificate signed by an Authorized
Officer of the Borrower and dated the date of such annual financial statement or
such quarterly financial statement.

 

-59-



--------------------------------------------------------------------------------

Section 7.19 Maintenance of Insurance. The Borrower will maintain at all times
in full force and effect with financially sound and reputable insurance
companies insurance covering such risks and liabilities and with such
deductibles or self-insured retentions as are in accordance with normal industry
practices for policies of insurance.

Section 7.20 Pricing Reports; Liquidation Reports. The Borrower shall deliver to
the Administrative Agent and each Managing Agent within 30 days after the last
day of each calendar month (i) a report meeting the requirements set forth on
Schedule 7.20 hereto, in form acceptable to the Administrative Agent in its sole
and absolute discretion and (ii) a monthly report for New York City, Chicago,
Boston, Cambridge, Newark, Philadelphia and any other location of an Other
Acceptable Taxi Commission (other than Chicago) of the cost of fully liquidating
Medallions during the preceding three months, and the average cost for such
liquidations (or if fewer than ten Medallions were liquidated during such
three-month period, the cost of liquidating the ten most recently liquidated
Medallions, and the average cost for such liquidations), in form and substance
acceptable to the Administrative Agent in its sole and absolute discretion.

Section 7.21 Underwriting Guidelines. The Borrower shall promptly notify the
Administrative Agent and each Managing Agent (i) if Medallion Funding amends,
modifies or revises its Underwriting Guidelines or (ii) if the Borrower has
knowledge that any Approved Seller has amended, modified or revised its
Underwriting Guidelines (and the Borrower shall require any Approved Seller to
notify the Borrower of any such amendment, modification or revision). If any
Lender determines, in its sole discretion, that a proposed change to
Underwriting Guidelines is material, such Lender will have no obligation to
finance any Medallion Loans that are originated pursuant to such new
Underwriting Guidelines.

Section 7.22 Approved Purchase Agreement Sale or Contribution Treatment. The
Borrower will not account for or treat (whether in financial statements or
otherwise) the transactions contemplated by any Approved Purchase Agreement in
any manner other than the sale of Medallion Loans and other Collateral by the
applicable Approved Seller to the Borrower.

Section 7.23 Concerning Portfolio Purchases. The Borrower will use its best
efforts to (i) obtain from any third party servicer that services certain
Medallion Loans acquired through a portfolio acquisition acknowledgments of
irrevocable instructions, in form and substance satisfactory to the
Administrative Agent, directing such third-party servicer to follow the
Administrative Agent’s irrevocable instructions with respect to the servicing of
such Medallion Loans in the event of an Event of Default and (ii) transfer all
servicing of Medallion Loans from third party servicers to the Servicer as
promptly as practically possible.

 

-60-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

Each of the following events shall constitute an event of default (an “Event of
Default”) hereunder:

(a) the Borrower shall default in the payment of any fees or principal of or
interest on any Advance when due (whether at stated maturity, upon acceleration
or at mandatory or optional prepayment); or

(b) the Borrower shall default in the payment of any other amount payable by it
hereunder or under any other Loan Document after notification by the
Administrative Agent or any Managing Agent of such default, and such default
shall have continued unremedied for five (5) consecutive Business Days; or

(c) the Borrower shall fail to comply with Section 2.07(a), and such failure
shall have continued unremedied for two (2) Business Days; or

(d) the Borrower shall fail to perform or observe any term, covenant or
agreement hereunder or under any other Loan Document in any material respect
which failure is (i) not curable or (ii) curable and continues unremedied for a
period of ten (10) consecutive Business Days (and written assurances of such
cure shall have been given within one Business Day of default); or

(e) the occurrence of any Bankruptcy Event with respect to the Borrower; or

(f) any representation or warranty made or deemed to be made by the Borrower (or
any of its respective officers) under or in connection with this Loan Agreement,
any remittance report or other information or report delivered pursuant hereto
or any other Loan Document shall prove to have been false or incorrect in any
material respect when made (other than the representations and warranties made
in a Borrowing Base Certificate with respect to the inclusion of Medallion Loans
in the Borrowing Base as Eligible Medallion Loans, which shall be considered
solely for the purpose of determining the Collateral Value of the Mortgage
Loans, unless (i) the Borrower shall have included a Medallion Loan in the
Borrowing Base with knowledge that such Medallion Loan was not an Eligible
Medallion Loan or (ii) the Administrative Agent or any Managing Agent shall
determine in its sole discretion exercised in good faith that the Borrower shall
have included Medallion Loans in the Borrowing Base with that were not an
Eligible Medallion Loans on a regular basis); or

(g) (i) the Administrative Agent for the benefit of the Secured Parties shall at
any time fail to have a valid, perfected, first priority security interest the
Collateral (as determined by the Administrative Agent in its sole discretion,
exercised in good faith), free of adverse claims, or (ii) the purchase by the
Borrower of Medallion Loans under the Purchase Agreement or any Approved
Purchase Agreement with respect to a material portion of the Collateral (as
determined by the Administrative Agent in its sole discretion, exercised in good
faith) shall, for any reason, cease to create in favor of the Borrower a
perfected ownership interest in such Medallion Loans and the other Medallion
Collateral related thereto, free of adverse claims; or

(h) the Borrower shall have suffered any material adverse change, as determined
by the Administrative Agent in its sole discretion, to its financial condition
or operations which could reasonably be expected to affect the collectability of
the Medallion Loans or the Borrower’s ability to conduct its business or perform
its obligations under the Loan Documents; or

 

-61-



--------------------------------------------------------------------------------

(i) the Borrower’s activities are terminated in whole or in part for any reason
by (i) any other Taxi Commission or any regulatory body and such termination has
a Material Adverse Effect or (ii) the New York City Taxi Commission; or

(j) the Purchase Agreement, any Approved Purchase Agreement, the Custodial
Agreement, the Servicing Agreement or any other Loan Documents shall cease to be
in full force and effect or the enforceability thereof shall be contested by a
party thereto; or

(k) the failure of the Borrower to cure a Borrowing Base Deficiency in the
manner, and within the time period, set forth in Section 2.07; or

(l) (i) a final judgment or judgments for the payment of money in excess of
$500,000 in the aggregate shall be rendered against the Borrower by one or more
courts, administrative tribunals or other bodies having jurisdiction and the
same shall not be satisfied, discharged (or provision shall not be made for such
discharge) or bonded, or a stay of execution thereof shall not be procured,
within five (5) Business Days from the date of entry thereof, and the Borrower
shall not, within said period of five (5) Business Days, or such longer period
during which execution of the same shall have been stayed or bonded, appeal
therefrom and cause the execution thereof to be stayed during such appeal or
(ii) the Borrower shall fail to pay any final judgment for the payment of money
when payment of such money is payable in accordance with such final judgment; or

(m) the Borrower shall be in default under any note, indenture, loan agreement,
guaranty, swap agreement or any other contract to which it is a party, which
default (i) involves the failure to pay a matured obligation, or (ii) permits
the acceleration of the maturity of obligations by any other party to or
beneficiary of such note, indenture, loan agreement, guaranty, swap agreement or
other contract; or

(n) the Board of Managers of the Borrower (which shall consist of a total of
five managers, including two independent managers) shall not include at least
two of the following persons for a period of five (5) Business Days: Alvin
Murstein, Andrew Murstein, Brian O’Leary, Larry Hall and Michael Kowalsky; or

(o) both Alvin Murstein and Andrew Murstein shall fail to be on the Board of
Managers of the Borrower; or

(p) a Servicer Default shall occur; or

(q) a Termination Event shall occur; or

(r) (i) the two month rolling average Delinquency Ratio reported in any
Borrowing Base Certificate shall exceed 15.0% or (ii) the two month rolling
average Discount Spread reported in the applicable Borrowing Base Certificates
shall exceed 2.5% for three consecutive months; or

 

-62-



--------------------------------------------------------------------------------

(s) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any of the assets of Borrower, the
Servicer or any of their Affiliates and such lien shall not have been released
within five Business Days or the Pension Benefit Guaranty Corporation shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the assets of Borrower, the Servicer or any of
their Affiliates and such lien shall not have been released within five Business
Days.

ARTICLE IX

REMEDIES UPON DEFAULT

(a) Upon the occurrence of one or more Events of Default hereunder, the
Committed Lenders’ obligation to make additional Advances to the Borrower shall
automatically terminate without further action by any Person. Upon the
occurrence and continuation of one or more Events of Default other than those
referred to in Article VIII, paragraph (d) hereof, and in addition to the
remedies provided in Section 4.07 hereof and otherwise provided in this Loan
Agreement, the Administrative Agent may immediately declare the principal amount
of the Advances then outstanding to be immediately due and payable, together
with all interest thereon and fees and expenses accruing under this Loan
Agreement. Upon the occurrence of an Event of Default referred to in Article
VIII, paragraph (e), and in addition to the remedies provided in Section 4.07
hereof and otherwise provided in this Loan Agreement, such amounts referred to
in the preceding sentence shall immediately and automatically become due and
payable without any further action by any Person. Upon such declaration or such
automatic acceleration, the balance then outstanding on the Notes shall become
immediately due and payable, without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.

(b) The powers conferred on the Administrative Agent hereunder are solely to
protect the Secured Parties’ interests in the Collateral and shall not impose
any duty upon it to exercise any such powers. The Administrative Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Related Parties for any act or
failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

ARTICLE X

MISCELLANEOUS

Section 10.01 Waiver. No failure on the part of any Secured Party to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

 

-63-



--------------------------------------------------------------------------------

Section 10.02 Notices.

(a) Except as otherwise expressly permitted by this Loan Agreement (including
pursuant to clause (b) below), all notices, requests and other communications
provided for under the Loan Documents (including without limitation any
modifications of, or waivers, requests or consents under, this Loan Agreement)
shall be given or made in writing (including without limitation by telecopy)
delivered to the intended recipient at the address specified for such party on
Schedule 10.02 hereto or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. Except as
otherwise provided in this Loan Agreement and except for notices given under
Section 2 (which shall be effective only on receipt), all such communications
shall be deemed to have been duly given when transmitted by telecopy or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

(b) Unless and until the Administrative Agent notifies the Borrower otherwise,
notices, requests and other communications to the Administrative Agent, the
Managing Agents and the Lenders hereunder may be delivered or furnished by
electronic mail. Unless the Administrative Agent otherwise prescribes, notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

Section 10.03 Indemnification and Expenses.

(a) The Borrower agrees to hold each Lender, the Administrative Agent, each
Managing Agent, the Custodian and each Liquidity Provider, and their respective
directors, officers, advisors and employees (each, an “Indemnified Party”)
harmless from and indemnify each Indemnified Party against all liabilities,
losses, damages, judgments, costs and expenses of any kind which may be imposed
on, incurred by or asserted against such Indemnified Party in any suit, action,
claim or proceeding relating to or arising out of this Loan Agreement, the Note,
any other Loan Document, any Collateral or any transaction contemplated hereby
or thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of, this Loan Agreement, the Note, any other Loan
Document, any Collateral or any transaction contemplated hereby or thereby,
including, without limitation, (i) any Medallion Loan pledged hereunder not
constituting an Eligible Medallion Loan, (ii) the offering or effectuation of
any securitization, or (iii) the commingling of the proceeds of the Collateral
at any time with other funds, except, in each case, to the extent arising from
such Indemnified Party’s gross negligence or willful misconduct. In any suit,
proceeding or action brought by the Administrative Agent or any other Secured
Party in connection with any Collateral for any sum owing thereunder, or to
enforce any provisions of such Collateral, the Borrower will save, indemnify and
hold such Secured Party harmless from and against all expense, loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by the Borrower of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from the Borrower. The
Borrower also agrees to reimburse the Administrative Agent, each Managing Agent
and each Lender as

 

-64-



--------------------------------------------------------------------------------

and when billed by the Administrative Agent, any Managing Agent and any Lender
for all of such Person’s reasonable costs and expenses incurred in connection
with the enforcement or the preservation of such Person’s rights under this Loan
Agreement, the applicable Note, any other Loan Document, any Collateral or any
transaction contemplated hereby or thereby, including without limitation the
reasonable fees and disbursements of its counsel (including reasonable fees and
disbursements incurred in any action or proceeding between the Borrower and an
Indemnified Party or between an Indemnified Party and any third party relating
hereto). The Borrower hereby acknowledges that, notwithstanding the fact that
the Secured Obligations are secured by the Collateral, each Secured Obligation
is a recourse obligation of the Borrower.

(b) The Borrower agrees to pay as and when billed by the Administrative Agent,
any Managing Agent or any Lender all costs and expenses incurred by the
Administrative Agent, any such Managing Agent or any such Lender in connection
with the development, preparation and execution of, this Loan Agreement, the
Notes, any other Loan Document, any Collateral or any other documents prepared
in connection herewith or therewith, and any amendment, supplement or
modification thereto, and the consummation and administration of the
transactions contemplated hereby and thereby, including without limitation
(i) all the reasonable fees, disbursements and expenses of counsel to the
Administrative Agent, any such Managing Agent or any such Lender, and (ii) all
the reasonable due diligence, inspection, testing and review costs and expenses
incurred by the Administrative Agent, any such Managing Agent or any such Lender
with respect to Collateral under this Loan Agreement.

Section 10.04 Amendments, Waivers.

(a) No waiver of any provision of this Loan Agreement nor consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent, the Managing
Agents and the Majority Committed Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

(b) No amendment to this Loan Agreement shall be effective unless the same shall
be in writing and signed by each of the Borrower, the Administrative Agent, the
Managing Agents and the Majority Committed Lenders, provided, however, that,
without the written consent of all the Committed Lenders, no such amendment
shall (i) extend the Termination Date or the Committed Termination Date,
(ii) extend the date of any payment or deposit of Collections by the Borrower or
the time of payment of interest, (iii) release the security interest in or
transfer all or any material portion of the Collateral, (iv) change the amount
of any Commitment, Lender Group Limit other than as provided herein or increase
the Maximum Committed Credit hereunder, (v) amend, modify or waive any provision
of the definitions of “Borrowing Base,” “Collateral Value”, the eligibility
criteria set forth on Schedule 1 hereto, “Majority Committed Lenders, “Advance
Rate” or any of the defined terms used in such definitions or this
Section 10.04, (vi) consent to or permit the assignment or transfer by the
Borrower of any of its rights and obligations under this Loan Agreement or of
any of its right, title or interest in or to the Collateral, or (vii) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (i) through (vi) above in a manner which would
circumvent the intention of the restrictions set forth in such clauses.
Notwithstanding the foregoing, no amendment to the Agreement which could
materially and adversely affect the rights of the Approved Hedge Provider shall
be effective unless the same is in writing and signed by the Approved Agent.

 

-65-



--------------------------------------------------------------------------------

(c) Any consent by the Administrative Agent, any Managing Agent or any Lender to
any amendment, modification or supplement to the trust agreement of the Borrower
or the Purchase Agreement may be conditioned upon confirmation from Willkie
Farr & Gallagher LLP, counsel to the Borrower, that the analysis and conclusions
expressed in the legal opinion delivered by them dated the Effective Date and
addressing issues of true sale and nonconsolidation remain unchanged.

Section 10.05 Successors and Assigns. This Loan Agreement shall be binding upon
and inure to the benefit of (i) the parties hereto and their respective
successors and permitted assigns and (ii) to the Custodian (and its successors
and assigns), to the extent of provisions herein that pertain to the Custodian.

Section 10.06 Survival. The obligations of the Borrower under Sections 2.09,
2.11 and 10.03, 10.15, 10.18 and 10.19 hereof shall survive the repayment of the
Advances and the termination of this Loan Agreement. In addition, each
representation and warranty made or deemed to be made by a request for a
borrowing herein or pursuant hereto shall survive the making of such
representation and warranty, and none of the Administrative Agent, any Managing
Agent or any Lender shall be deemed to have waived, by reason of making any
Advance, any Default that may arise because any such representation or warranty
shall have proved to be false or misleading, notwithstanding that the
Administrative Agent, any such Managing Agent or any such Lender may have had
notice or knowledge or reason to believe that such representation or warranty
was false or misleading at the time such Advance was made.

Section 10.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Loan Agreement.

Section 10.08 Counterparts. This Loan Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Loan Agreement by
signing any such counterpart.

Section 10.09 GOVERNING LAW; ETC. THIS LOAN AGREEMENT SHALL BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE (BUT
WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH
BY ITS TERMS APPLIES TO THIS LOAN AGREEMENT), AND SHALL CONSTITUTE A SECURITY
AGREEMENT WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE.

Section 10.10 SUBMISSION TO JURISDICTION; WAIVERS. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND

 

-66-



--------------------------------------------------------------------------------

ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE
AGENT AND EACH MANAGING AGENT SHALL HAVE BEEN NOTIFIED; AND

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

(e) AGREES THAT NONE OF THE SECURED PARTIES SHALL HAVE LIABILITY FOR ANY
PUNITIVE DAMAGES IN ANY SUCH ACTION OR PROCEEDING.

Section 10.11 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

Section 10.12 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Loan Agreement, the Note and the other Loan Documents;

(b) none of the Administrative Agent, any Managing Agent or any Lender has any
fiduciary relationship to the Borrower, and the relationship between the
Administrative Agent, each Managing Agent and each Lender and the Borrower is
solely that of debtor and creditor; and

 

-67-



--------------------------------------------------------------------------------

(c) no joint venture exists between the Borrower and the Administrative Agent,
any Managing Agent or any Lender.

Section 10.13 Assignability.

(a) Any Conduit Lender may, (i) with the consent of the Managing Agent for the
Lender Group of which it is a member, assign at any time all or any portion of
its rights and obligations hereunder and interests herein to (A) any other
Lender, (B) any commercial paper conduit managed by such Conduit Lender’s
sponsor or administrator bank, (C) any Affiliate of such Conduit Lender’s
sponsor bank or (D) any Liquidity Provider with respect to such Conduit Lender
and (ii) with the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) and the Managing Agent for the Lender Group of
which it is a member, assign at any time all or any portion of its rights and
obligations hereunder and interests herein to any other Person not listed in
clause (i) above; provided, however, that the consent of the Borrower shall not
be required in connection with any such assignment by a Conduit Lender under
clause (ii) after the occurrence of an Event of Default. Any Managing Agent may,
with notice to the Borrower, and with the consent of the Lenders in its Lender
Group, assign at any time all or any portion of its rights and obligations
hereunder and interests herein to any Affiliate of such Managing Agent.

(b) Any Committed Lender may, with the consent of the Borrower (such consent not
to be unreasonably withheld, delayed or conditioned) and with the consent of the
Managing Agent for the Lender Group of which it is a member, assign at any time
all or any portion of its rights and obligations hereunder and interests herein
to any Person; provided, however, that the consent of the Borrower shall not be
required in connection with any assignment by a Committed Lender (i) after the
occurrence of an Event of Default or (ii) to any other Lender.

(c) With respect to any assignment hereunder

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Loan Agreement, and

(ii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance, an Assignment and Acceptance, together
with a processing and recordation fee of $2,500.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance, (x) the assignee
thereunder shall be a party to this Loan Agreement and, to the extent that
rights and obligations under this Loan Agreement have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (y) the assigning Lender shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance, relinquish such rights and be released from such obligations under
this Loan Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Loan Agreement, such Lender shall cease to be a party hereto).

 

-68-



--------------------------------------------------------------------------------

(d) Upon its receipt of an Assignment and Acceptance, the Administrative Agent
shall, if such Assignment and Acceptance has been duly completed, (i) accept
such Assignment and Acceptance, and (ii) give prompt notice thereof to the
Borrower.

(e) Any Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (each, a “Participant”) in all or a portion
of its rights and obligations hereunder (including the outstanding Loan);
provided that following the sale of a participation under this Loan Agreement
(i) the obligations of such Lender shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent, the
Servicer and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Loan Agreement. Any agreement or instrument pursuant to which such Lender sells
such a participation shall provide that the Participant shall not have any right
to direct the enforcement of this Loan Agreement or the other Loan Documents or
to approve any amendment, modification or waiver of any provision of this Loan
Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) reduces the
amount of principal or Interest that is payable on account of any Loan or delays
any scheduled date for payment thereof or (ii) reduces any fees payable by the
Borrower to the Administrative Agent (to the extent relating to payments to the
Participant) or delays any scheduled date for payment of such fees. The Borrower
acknowledges and agrees that any Lender’s source of funds may derive in part
from its Participants. Accordingly, references in Article II and the other terms
and provisions of this Loan Agreement and the other Loan Documents to
determinations, reserve and capital adequacy requirements, expenses, increased
costs, reduced receipts and the like as they pertain to the Lenders shall be
deemed also to include those of its Participants.

(f) The Borrower may not assign any of its rights or obligations hereunder or
any interest herein without the prior written consent of the Administrative
Agent, each Managing Agent and each Lender.

(g) Notwithstanding any other provision of this Loan Agreement to the contrary,
any Lender may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of the
principal balance of the Loans and Interest with respect thereto) hereunder to
secure obligations of such Lender to a Federal Reserve Bank, without notice to
or consent of the Borrower or the Administrative Agent; provided, that no such
pledge or grant of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or grantee for such Lender
as a party hereto.

Section 10.14 Alteration of Medallion Loan Documents. After the Funding
Documentation Receipt Date, until the pledge of any Medallion Loan is
relinquished by the Lender, the Borrower will have no right to modify or alter
the terms of the related Medallion Loan Documents except (i) if a Default has
occurred and is continuing, with the Administrative Agent’s prior written
consent, (ii) if the Commitment Termination Date has occurred, with the
Administrative Agent’s prior written consent and (iii) at all other times, in
accordance with the applicable Seller’s written Underwriting Guidelines and the
Credit and Collection Policy.

 

-69-



--------------------------------------------------------------------------------

Section 10.15 Periodic Due Diligence Review. (a) The Borrower acknowledges that
the Administrative Agent has the right to perform continuing due diligence
reviews with respect to the Medallion Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and the Borrower agrees that upon reasonable (but no
less than one (1) Business Day’s) prior notice to the Borrower (which prior
notice shall not be required after the occurrence and during the continuation of
a Default), the Administrative Agent or its authorized representatives
(including independent audit and consulting firm specializing in securitization
transactions) will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Medallion Loan Files and any and
all documents, records, agreements, instruments or information relating to such
Medallion Loans in the possession or under the control of the Borrower and/or
the Custodian. The Borrower also shall make available to the Administrative
Agent a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Medallion Loan Files, the Medallion Loans,
the Borrowing Base or other related matters. Without limiting the generality of
the foregoing, the Borrower acknowledges that the Lenders may make Advances to
the Borrower based solely upon the information provided by the Borrower to the
Administrative Agent, the Managing Agent and the Lenders and the
representations, warranties and covenants contained herein, and that the
Administrative Agent, at its option, has the right at any time to conduct a
partial or complete due diligence review on some or all of the Medallion Loans
securing such Advance, including without limitation ordering new credit reports
and otherwise re-generating the information used to originate such Medallion
Loans. The Administrative Agent may underwrite such Medallion Loans itself or
engage a third party underwriter (including independent audit and consulting
firm specializing in securitization transactions) to perform such underwriting,
provided that such third party underwriter shall agree in writing with the
Borrower to maintain the confidentiality of the information reviewed and only to
use such information in connection with its engagement by the Administrative
Agent, on behalf of the Secured Parties, in connection with this Loan Agreement.
The Borrower agrees to cooperate with the Administrative Agent and any third
party underwriter in connection with such underwriting, including, but not
limited to, providing the Administrative Agent and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Medallion Loans in the possession, or under the
control, of the Borrower. The Borrower shall reimburse the Administrative Agent
for all fees and related out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with the Administrative Agent’s activities
pursuant to this Section 10.15 and Section 9.09 of the Servicing Agreement;
provided, however, that, (i) the Borrower shall not be required to reimburse the
Administrative Agent for more than one independent audit for any calendar year
so long as (x) no Event of Default shall have occurred and be continuing and
(y) the results of the previous audits were complete and reasonably acceptable
to the Administrative Agent and (ii) so long as no Event of Default shall have
occurred and be continuing, the Borrower shall not be required to reimburse the
Administrative Agent for the fees of the independent audit and consulting firm
specializing in securitization transactions engaged in connection with any such
audit to the extent that such fees exceed $36,000 in any calendar year, through
December 15, 2009; provided, further, that the $36,000 limit described in the
foregoing clause (ii) is not applicable unless (X) the Medallion Loan Files and
any and all documents, records, agreements, instruments or information required
to complete the audit, are contained in one location; (Y) the Borrower fully
cooperates with the independent audit and consulting firm specializing in
securitization transactions performing any applicable audit contemplated
hereunder; and (Z) no material findings are uncovered by or on behalf of the
Administrative Agent requiring additional audit work.

 

-70-



--------------------------------------------------------------------------------

(b) The Borrower shall reimburse the Administrative Agent, each Managing Agent
and each Lender for all reasonable out-of-pocket costs and expenses incurred by
such Persons in connection with any due diligence review of a proposed Approved
Seller or a proposed Approved Purchase Agreement. Amounts reimbursed pursuant to
this Section 10.15(b) shall not be subject to or applied toward the
reimbursement cap set forth in Section 10.15(a) hereof.

Section 10.16 Usury Savings Clause. Anything in this Loan Agreement or any Note
to the contrary notwithstanding, the obligation of the Borrower to make payments
of interest shall be subject to the limitation that payments of interest shall
not be required to be made to the extent that a Lender’s receipt thereof would
not be permissible under the law or laws applicable to it limiting rates of
interest which may be charged or collected by it. Any such amount of interest
which is not paid as a result of the limitation referred to in the preceding
sentence shall be carried forward and paid by the Borrower to any Lender on the
earliest date or dates on which any interest is payable under this Loan
Agreement and on which the receipt thereof is permissible under the laws
applicable to such Lender limiting rates of interest which may be charged or
collected by such Lender. Such payment shall be made as additional interest for
the month preceding such interest payment date. Such deferred payments shall not
bear interest.

Section 10.17 No Proceedings. The Borrower, each Lender, each Managing Agent and
the Administrative Agent each hereby agrees that it will not institute against
any Conduit Lender any insolvency proceeding (namely, any proceeding of the type
referred to in the definition of Bankruptcy Event) so long as any Promissory
Notes shall be outstanding or there shall not have elapsed one year plus one day
since the last day on which any such Promissory Notes shall have been
outstanding. The provisions of this Section 10.17 shall survive the termination
of this Loan Agreement.

Section 10.18 Limitation of Liability.

(a) No claim may be made by any Related Party, any Lender, any Managing Agent,
the Administrative Agent or any other Person against any Related Party, any
Lender, any Managing Agent, the Administrative Agent or their respective
Affiliates, directors, officers, employees, attorneys or agents (each a “Lender
Party”) for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Loan Agreement or any
other Loan Document, or any act, omission or event occurring in connection
herewith or therewith; and the Borrower hereby waives, releases, and agrees not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(b) Notwithstanding anything to the contrary contained herein, the obligations
of the Conduit Lenders under this Loan Agreement are solely the corporate
obligations of each such Conduit Lender and shall be payable only at such time
as funds are actually received by, or are available to, such Conduit Lender in
excess of funds necessary to pay in full all outstanding

 

-71-



--------------------------------------------------------------------------------

Promissory Notes issued by such Conduit Lender and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against such Conduit Lender. Each party hereto agrees that
the payment of any claim (as defined in Section 101 of Title 11 of the
Bankruptcy Code) of any such party shall be subordinated to the payment in full
of all Promissory Notes. No recourse under any obligation, covenant or agreement
of any Conduit Lender contained in this Loan Agreement shall be had against any
incorporator, stockholder, officer, director, member, manager, employee or agent
of such Conduit Lender or any of its Affiliates (solely by virtue of such
capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Loan Agreement is solely a corporate obligation of such
Conduit Lender, and that no personal liability whatever shall attach to or be
incurred by any incorporator, stockholder, officer, director, member, manager,
employee or agent of any Conduit Lender or any of its Affiliates (solely by
virtue of such capacity) or any of them under or by reason of any of the
obligations, covenants or agreements of such Conduit Lender contained in this
Loan Agreement, or implied therefrom, and that any and all personal liability
for breaches by any Conduit Lender of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, member,
manager, employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Loan Agreement; provided that the
foregoing shall not relieve any such Person from any liability it might
otherwise have as a result of fraudulent actions taken or fraudulent omissions
made by them.

Section 10.19 Confidentiality.

(a) By accepting delivery of this Loan Agreement, the Borrower agrees not to
disclose to any person or entity the existence of this Loan Agreement or the
Loan Documents or the terms hereof or thereof (including, without limitation,
any specific pricing information provided by the Administrative Agent, the
Managing Agents or the Lenders or the amount or terms of any fees payable to the
Administrative Agent, the Managing Agents or the Lenders in connection with the
transaction contemplated by this Loan Agreement, the “Transaction”), the
proposal or structure of the Transaction, any related structures developed by
the Administrative Agent for the Borrower, the existence or status of any
ongoing negotiations between the Borrower, the Administrative Agent, the
Managing Agents and the Lenders concerning the Transaction (collectively, the
“Product Information”), except (i) to its and its affiliates’ officers,
directors, employees, agents, accountants, legal counsel and other
representatives (collectively, the “Borrower Representatives”) who have a need
to know the Product Information for the purpose of assisting in the negotiation
and completion of the Transaction and who agree to be bound by the provisions of
this section applicable to the Borrower, (ii) in connection with any legal or
regulatory action or proceeding relating to this Loan Agreement or the
transactions contemplated hereby or the exercise of any remedies hereunder,
(iii) to extent required by applicable law, regulation or other legal process,
or (iv) to the extent requested by any governmental or regulatory authority
having jurisdiction over the Borrower, the Originator or any Borrower
Representative. The Borrower will be responsible for any failure of any Borrower
Representative to comply with the provisions of this clause (a).

(b) The Administrative Agent, the Managing Agents and the Lenders will not
disclose to any person or entity the confidential or proprietary information of
the Related Parties

 

-72-



--------------------------------------------------------------------------------

furnished to the Administrative Agent, the Managing Agents and the Lenders in
connection with the Transaction (the “Borrower Information”), except (i) to
their respective and their Affiliates’ officers, directors, employees, agents,
accountants, legal counsel and other representatives (collectively, the “Lender
Representatives”), (ii) to the extent required by applicable law, regulation,
subpoena or other legal process, (iii) to the extent requested by any
governmental or regulatory authority having jurisdiction over the Administrative
Agent, the Managing Agents, the Lenders or any Lender Representative, (iv) to
the rating agencies, (v) to any actual or potential subordinated investor in any
Conduit Lender, (vi) to the extent agreed to in writing by the Borrower or
(vii) to credit enhancers and dealers and investors in respect of Promissory
Notes of any Conduit Lender in accordance with the customary practices of such
Lender for disclosures to credit enhancers, dealers or investors, as the case
may be.

(c) Notwithstanding any other provision herein, the Borrower (and its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of this
Loan Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such U.S. tax treatment
and U.S. tax structure, other than any information for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws.

Section 10.20 USA Patriot Act. Each Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information that
will allow such Lender to identify Borrower in accordance with its requirements.
Borrower shall promptly, following a request by Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

Section 10.21 Trust Indenture Act. In the event that CNAI or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued by the Borrower, Parent or Medallion Funding, the parties hereto
acknowledge and agree that any payment or property received in satisfaction of
or in respect of any obligation of the Borrower, Parent or Medallion Funding
hereunder or under any other Loan Document by or on behalf of CNAI in its
capacity as the Administrative Agent for the benefit of any Lender under any
Loan Document (other than CNAI or an Affiliate of CNAI) and which is applied in
accordance with the Transaction Documents shall be deemed to be exempt from the
requirements of Section 311 of the Trust Indenture Act pursuant to
Section 311(b)(3) of the Trust Indenture Act.

ARTICLE XI

THE AGENTS

Section 11.01 Authorization and Action. Each Lender hereby appoints and
authorizes its related Managing Agent and the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Loan
Agreement as are delegated to such Managing Agent or the Administrative Agent by
the terms hereof, together with such powers as

 

-73-



--------------------------------------------------------------------------------

are reasonably incidental thereto. The provisions of this Article XI are solely
for the benefit of the Managing Agents, the Administrative Agent and the
Lenders. The Borrower shall not have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof. In performing their functions and
duties hereunder, the Managing Agents shall act solely as the agent for the
respective Conduit Lenders and the Committed Lenders in the related Lender Group
and do not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the other Lenders, the Borrower, the
Servicer, the Originator, any Affiliate thereof or any of their respective
successors and assigns.

Section 11.02 Agents’ Reliance, Etc. Neither the Administrative Agent nor any
Managing Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
such Managing Agent or the Administrative Agent under or in connection with this
Loan Agreement, except for its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, each of the
Administrative Agent and the Managing Agents: (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Loan Agreement; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Loan Agreement on the part
of the Borrower or to inspect the property (including the books and records) of
the Borrower; (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Loan Agreement or any other instrument or document furnished pursuant hereto;
and (v) shall incur no liability under or in respect of this Loan Agreement by
acting upon any notice (including notice by telephone), consent, certificate or
other instrument or writing (which may be by facsimile) believed by it to be
genuine and signed or sent by the proper party or parties.

Section 11.03 Agents and Affiliates. Each Managing Agent and the Administrative
Agent and their respective Affiliates may engage in any kind of business with
the Borrower or any Obligor, any of their respective Affiliates and any Person
who may do business with or own securities of Borrower or any Obligor or any of
their respective Affiliates, all as if such Persons were not Managing Agents
and/or Administrative Agent and without any duty to account therefor to any
Lender.

Section 11.04 Lender’s Loan Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Managing
Agent, any of their respective Affiliates or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Loan Agreement and, if it so determines, to make
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Managing Agent, any of their
respective Affiliates, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Loan Agreement.

 

-74-



--------------------------------------------------------------------------------

Section 11.05 Delegation of Duties. The Administrative Agent and each Managing
Agent may each execute any of its duties under this Loan Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither the Administrative
Agent nor any Managing Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 11.06 Indemnification. Each Managing Agent severally agrees to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to its related Lender Group Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Loan Agreement or any action taken or omitted
by the Administrative Agent under this Loan Agreement; provided, that (i) no
Managing Agent shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting or arising from the Administrative Agent’s gross
negligence or willful misconduct and (ii) no Managing Agent shall be liable for
any amount in respect of any compromise or settlement of any of the foregoing
unless such compromise or settlement is approved by the Majority Managing
Agents. Without limitation of the generality of the foregoing, each Managing
Agent agrees to reimburse the Administrative Agent, ratably according to its
related Lender Group Percentage, promptly upon demand, for any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Loan Agreement; provided, that no Managing Agent shall be responsible for
the costs and expenses of the Administrative Agent in defending itself against
any claim alleging the gross negligence or willful misconduct of the
Administrative Agent to the extent such gross negligence or willful misconduct
is determined by a court of competent jurisdiction in a final and non-appealable
decision.

Section 11.07 Successor Agents. The Administrative Agent and each Managing Agent
may, upon thirty (30) days’ notice to the Borrower, each Lender and each other
party hereto, resign as Administrative Agent or Managing Agent, as applicable.
If any such party shall resign as Administrative Agent or Managing Agent under
this Loan Agreement, then, in the case of the Administrative Agent, the Majority
Committed Lenders and the Borrower, and in the case of any Managing Agent, its
related Conduit Lenders, during such thirty-day period shall appoint a successor
agent, whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent or applicable Managing Agent and references
herein to the Administrative Agent or such Managing Agent shall mean such
successor agent, effective upon its appointment; and such former Administrative
Agent’s or Managing Agent’s rights, powers and duties in such capacity shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Managing Agent or any of the parties to this Loan
Agreement. After any retiring Administrative Agent’s or Managing Agent’s
resignation hereunder as such agent, the provisions of Article VIII, this
Article IX and Section 10.09 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent or a Managing
Agent under this Loan Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-75-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed and delivered as of the day and year first above written.

 

TAXI MEDALLION LOAN TRUST II, as Borrower By:  

/s/ Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Vice President

 



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as a Managing Agent and as Administrative Agent

By:  

/s/ Robert Sheldon

Name:   Robert Sheldon Title:   Vice-President CHARTA, LLC, as a Conduit Lender
By:   Citicorp North America, Inc.,   as Attorney-in-Fact By:  

/s/ Robert Sheldon

Name:   Robert Sheldon Title:   Vice-President CITIBANK, N.A., as a Committed
Lender By:  

/s/ Robert Sheldon

Name:   Robert Sheldon Title:   Vice-President